 FORD BROS107Ford Brothers,Inc.andOhio Conference of Team-sters,affiliatedwith the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO'andTeam-stersLocal UnionNo. 114,affiliatedwith theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIOandTeamstersLocalUnionNo. 159,affiliated with the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIOandTeamstersLocalUnionNo. 413,affiliated with the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIOandTeamstersLocalUnion No. 637, affili-atedwith the International Brotherhoood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO. Cases 9-CA-20118-1, 9-CA-20118-2, 9-CA-20118-3, 9-CA-20118-4, and 9-CA-20118-5May 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn July 31, 1985, Administrative Law JudgeWilliam A. Pope II issued the attached decision.The Respondent filed exceptions and a supportingbrief, the Charging Party and the General Counseleach filed exceptions and briefs in support thereofand in answer to the Respondent's exceptions, andthe Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 and'On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn finding that the Respondent's transfer of trucking operations toWest Virginia was motivated by considerations other than seeking tomaintain operations during the strike, the judge relied in part on the factthat the Respondent maintained theWest Virginia operations somemonths beyond the termination of the strike The Respondent in its ex-ceptions argues that the judge ignored evidence that the Respondent wasbound to a 6-month lease in Parkersburg, West VirginiaWe agree withthe judge that the evidence was insufficient to establish any such bindingobligation, in view of the testimony by the Respondent's president thathe was not sure of the exact term of the lease ("I think it was about sixmonths"), that he had "probably a moral" rather thana "legal" obliga-tion, that the Respondent probably left Parkersburg before the supposedlease term was up, and that he did not "know" whether they could haveleft even earlier, immediately after the strikeconclusions,3 as modified below and the recom-mended Order as set forth in full below.The General Counsel has excepted to the judge'sfailure to find that the Respondent's dispatcher,CarlHamilton, an admitted supervisor, violatedSection 8(a)(1) of the Act by threatening or assault-ing employees with a handgun. We find merit inthe General Counsel's exceptions.On the morning of July 19, 1983, the employeesof the Respondent's Marietta, Ohio terminal initiat-ed an economic strike. The same day, striking em-ployee Larry Quillen stopped Hamilton's van at thepicket line as he was leaving the terminal QuillentoldHamilton that "he was doing us wrong," andan argument followed. Hamilton held up a hol-stered handgun for Quillen to see. Quillen laughedand said he also had one. He did not actually haveone with him Probationary employee Roger Vasswas a passenger in Hamilton's van. Striking em-ployee James Huff also saw Hamilton's gun. He re-ported the incident to the other pickets after Ham-ilton had driven away.The judge found that Quillen did not feel threat-ened or frightened by Hamilton's actions. He alsonoted that Hamilton did not make any verbalthreats, did not remove the handgun from the hol-ster, and did not point the gun at anyone. Accord-ingly, the judge found that there was not anythreat or assault and dismissed the 8(a)(1) allega-tionWe disagree.We find that Hamilton's showing of his handgunin the course of an argument with a striking em-ployee would reasonably tend to coerce the picketsfrom engaging in their lawful economic strike andpicketing.4Even though Quillen may not havebeen frightened by Hamilton's gun, the judge erredin relying on this subjective factor in dismissing thecomplaint allegation. The test is not whether em-ployees were in fact coerced by the employer, butwhether the employer's conduct could reasonablybe said to have a tendency to coerce employees inthe exercise of their protected rightsMoreover,other employees either saw the gun or were in-formed about it. In the absence here of any factorsconcerning the Marietta picket line that might con-ceivably justify the possession and display of a gun,Hamilton's conduct constituted a threat in violationof Section 8(a)(1).3 In adopting the judge's conclusion that the Respondent violated Sec8(a)(5) by failing to bargain about the decision to subcontract hauling as-signments for the customer Jetcoat, we rely additionally onCollateralControl Corp,288 NLRB 308 (1988) Further, we find that under anyview ofOtis Elevator Co,269 NLRB 891 (1984), the Respondent had anobligation to bargain with the Union over the decision to close its Mari-etta and Coal Grove, Ohio terminals, and transfer their trucking oper-ations to facilities inWest Virginia"Highland Plastics,256 NLRB 146 (1981)294 NLRB No. 10 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERSThe National Labor Relations Board orders thattheRespondent,Ford Brothers, Inc , Ironton,Ohio, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Threatening its employees, or those of itsalter ego Ford Maintenance and Cleaning Corpora-tion,with discharge unless they waive their collec-tive-bargainingrights,orany rights acquiredthrough collective bargaining(b)Threatening employees with closure of theRespondent's facilities and transfer of work else-where if the employees engage in a strike, or fail tosupport its proposals for wage concessions.(c) Threatening striking employees with a gun.(d) Bypassing the Teamsters Union, or any of itsLocal Unions, as the exclusive bargaining repre-sentative of the Respondent's employees in the ap-propriate bargaining units, and dealing directlywith employees regarding the Respondent's finan-cial condition, its desire for bargaining concessions,or the continued operation or closure of any of itsfacilities.(e) Implementing any decision to transfer or sub-contract to another employer work previously per-formed by employees in the appropriate bargainingunit at the Respondent's Columbus, Ohio facilitywithout notifying the Union and affording it an op-portunity to bargain regarding the decision and itseffects(f) Implementing any decision to close its Mariet-ta and/or Coal Grove, Ohio facilities and to trans-fer elsewhere work performed at those facilitieswithout notifying the Union and affording it an op-portunity to bargain regarding the decision and itseffects.(g) Failing to meet and bargain with TeamstersLocal Union No. 159, as the exclusive bargainingrepresentative of the Respondent's employees inthe appropriate bargaining unit, concerning imple-mentation of rates of pay, wages, benefits, andother terms and conditions of employment of em-ployees in the appropriate bargaining unit em-5We correct the judge's remedy to provide that backpay to makewhole the employees of the Respondent's alter ego Ford Maintenanceand Cleaning Corporation shall be computed in accordance withOgleProtectionService,183 NLRB 682 (1970) All interest on backpay for em-ployees affected by the Respondent's unfair labor practices shall be com-puted in the manner prescribed inNew Horizons for the Retarded,283NLRB 1173 (1987) Accordingly, interest on and after January 1, 1987,shall be computed at the "short-term Federal rate" for the underpaymentof taxes as set out in the 1986 amendmentto 26 U S C § 6621Intereston amounts accrued prior to January 1, 1987 (the effective date of the1986 amendment to 26 U S C § 6621) shall be computed in accordancewithFlorida Steel Corp,231 NLRB 651 (1977)We leave to compliance proceedings the Respondent's contention thata strike in October 1983 affects its backpay liabilityployed by the Respondent's alter ego Ford Mainte-nance and Cleaning Corporation, and failing to re-frain from unilaterally implementing changes ofrates of pay, wages, and other terms and conditionsof employment in the absence of a good-faith genu-ine impasse in bargaining.(h) Failing to reinstate employees who engage inan economic strike and have not been permanentlyreplaced on receipt of their unconditional offer toreturn to work to their former positions or, if thosepositions no-longer exist, to substantially equivalentpositions(i) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Bargain collectivelywith Teamsters LocalUnion No. 159 before implementing rates of pay,wages, benefits, or other terms and conditions ofemployment of employees in the appropriate bar-gaining unit employed by the Respondent's alterego Ford Maintenance and Cleaning Corporation.(b)Bargain collectivelywith the appropriateTeamsters Local Unions before implementing anydecision to transfer or subcontract work performedby employees in the bargaining unit employed atRespondent's Columbus, Ohio facility.(c)Bargain collectively about decision and ef-fectswith the appropriate Teamsters Local Unionbefore implementing any decision to close its Mari-ettaand/or Coal Grove, Ohio facilities and totransfer work elsewhere.(d)Rescind any rates of pay, wages, benefits, orterms and conditions of employment put into effectby the Respondent's alter ego Ford Maintenanceand Cleaning Corporation since it began operationsin 1983, which in any way differ from the rates ofpay,wages, benefits, and other terms and condi-tions of employment for employees in the appropri-ate bargaining unit and make whole employees ofFord Maintenance and Cleaning Corporation forany loss of wages or benefits that they sustained asa result of changes in terms and conditions of em-ployment unilaterally implemented by the Re-spondent and its alter ego Ford Maintenance andCleaning Corporation since the latter began oper-ations in 1983, in the manner set forth in theremedy section of the judge's decision, as modifiedin this decision.(e)Restore to the Respondent's Columbus, Ohiofacility all Jetcoat work previously performed bybargaining unit employees before being subcon-tracted to F & B Transport, Inc. in 1983, and makewhole any employee for any loss of wages and FORD BROSother benefits suffered as a result of that unlawfultransfer of work in the manner set forth in theremedy section of the judge's -decision, as modifiedin this decision(f)Reopen its Marietta-and Coal Grove, Ohio fa-cilities,and offer to those employees whose posi-tionswere eliminated or otherwise adversely af-fected by the closure in July 1983 of those facilitiesimmediate and full reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or any rights or privileges previ-ously enjoyed, and make those employees wholefor any loss of wages or benefits that they sus-tained as the result of the closure of the Mariettaand Coal Grove, Ohio facilities, in the manner setforth in the remedy section of the judge's decision,as modified in this decision.(g)Immediately reinstate all employeeswhowere engaged in an economic strike against the Re-spondent from July 18 to 26, 1983, to their formerpositions, or if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or privileges previously enjoyed,and make those employees whole for any loss ofwages or benefits that they sustained since July 26,1983, because of the failure of the Respondent toreinstate them, in the manner set forth in theremedy section of the judge's decision, as modifiedin this decision.(h) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(i)Post at its facilities in Cincinnati, Columbus,Marietta, and Coal Grove, Ohio, and in Nitro andParkersburg,West Virginia, copies of the attachednotice marked "Appendix."6 Copies of this notice,on forms provided by the Regional Director forRegion 9, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted: Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "109(l)Notify the Regional Director for Region 9 inwriting within 20 days from the date of this Orderwhat steps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten our employees or thoseof our alter ego Ford Maintenance and CleaningCorporation with discharge if they do not waivetheir collective-bargaining rights or any rights ac-quired through collectivebargaining.WE WILL NOT threaten our employees with clo-sure of any of our facilities and transfer of workelsewhere if they engage in a strike, or fail to sup-port our proposals for wage concessions.WE WILL NOT threaten striking employees with ahandgun.WE WILL NOT bypass the Teamsters Union, orany of its Local Unions, as the exclusive bargainingrepresentative of our employees in the appropriatebargaining units, and WE WILL NOT deal directlywith our employees in those units concerning ourfinancial condition, our desire for bargaining con-cessions, or the continued operation or closure ofany of our facilities.WE WILL NOT implement decisions to transfer orsubcontractbargaining unitwork, without afford-ing the Teamsters Union and its appropriate LocalUnion an opportunity to bargain over the decisionand its effect.WE WILL NOT implement decisions to close ourfacilitiesand to transfer bargaining unit work toother facilities or locations without notifying theTeamsters Union and its appropriate Local Union,and giving the Union an, opportunity to bargain re-garding the decision and its effectsWE WILL NOT change rates of pay, wages, bene-fits,and other terms and conditions of employmentaffecting bargaining unit employees in our alter egoFord Maintenance and Cleaning Corporation with-outmeeting and bargaining with the TeamstersUnion and its appropriate Local' Unions.WE WILL NOT fail to reinstate immediately eco-nomic strikers who have not been permanently re-placed on their unqualified offer to return to workto their former positions or, if those positions nolonger exist, to substantially equivalent positions. 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by. Section 7 ofthe Act.WE WILL bargain collectively with TeamstersLocal Union No. 159 beforeimplementingrates ofpay, wages, benefits, or other terms and conditionsof employment of employees in the appropriatebargainingunit employed by ouralterego FordMaintenanceand Cleaning Corporation.WE WILL bargain collectively with the appropri-ateTeamsters Local Unions beforeimplementingany decision to transfer or subcontract work per-formed by employees of thebargaining unit em-ployed at Respondent's Columbus, Ohio facility.WE WILL bargain collectively about decision andeffectswith the appropriate Teamsters LocalUnions beforeimplementingany decision to closeourMarietta and/or Coal Grove, Ohio facilitiesand to transfer work elsewhere.WE WILL rescind any rates of pay, wages, bene-fits,or terms and conditions of employment putinto effect by our alter ego Ford Maintenance andCleaning Corporationsinceitbeganoperations in1983,which in any way differ from the rates ofpay,wages, benefits, and other terms and condi-tions of employment for employees in the appropri-ate bargaining unitand WE WILL make theunit em-ployees of Ford Maintenance and Cleaning Corpo-rationwhole for any loss of wages or benefits theymay have sustainedsincethat company went intooperation in 1983.WE WILL restore to our Columbus, Ohio facilityall Jetcoat work previously performed by bargain-ing unit employees before being subcontracted to F& B Transport, Inc. in 1983, and WE WILL makeourColumbus,Ohiobargaining unitemployeeswhole for any loss of wages and benefits they mayhave suffered as the result of our having unlawful-lysubcontracted thiswork withoutbargainingabout the decision and the effects of subcontract-ing.WE WILL reopen our Marietta and Coal Grove,Ohio facilities, and offer to those employees whosepositionswere eliminated or otherwise adverselyaffected by the closure in July 1983 of those facili-tiesimmediateand full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any rights or privi-leges previously enjoyed, and WE WILL make thoseemployees whole for any loss of wages or benefitsthat they sustained as theresultof the closure oftheMarietta and Coal Grove, Ohio facilitiesWE WILL immediatelyreinstateallemployeeswho were engagedin aneconomic strike from July18 to 26, 1983, to their former positions or, if thosepositions no longer exist, to substantially equivalentpositions,without prejudice to their seniority orprivileges previously enjoyed, and WE WILL makethose employees whole for any loss of wages orbenefits that they sustained since July 26, 1983, be-cause of our failure to reinstate them immediatelyon their unconditional offer to return to work.WE WILL rescind any rates of pay, wages, bene-fits,or other terms and conditions of employmentapplicable to employees of Ford Maintenance andCleaning Corporation, to the extent they may differfrom those applicable to our employees in the ap-propriate bargaining unit for similar work.FORD BROTHERS, INC.Mark W. Engstrom, EsqandLinda B. Finch,Esq., forthe General CounselWilliam C.Moul, Esq. (Thompson and Flory),of Colum-bus, Ohio, for the Respondent.Sorrel Logothetis Esq. (Logothetis and Pence),of Dayton,Ohio, for the Charging PartyDECISIONSTATEMENT OF THE CASEWILLIAM A POPE II, Administrative Law Judge In aconsolidated complaint issued on 23 April 1984, asamended on 17 May 1984, the Regional Director forRegion 9, National Labor Relations Board, alleged thatRespondent, Ford Brothers, Inc , engaged in a series ofunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the National Labor Relations Act (the Act).The charges were filed by five labor organizations, asfollows- The Conference of Teamsters (the Ohio Confer-ence or the Union), Case 9-CA-20118-1; TeamstersLocal Union No. 114, Case 9-CA-20118-2, TeamstersLocal Union No 159, Case 9-CA-20118-3, TeamstersLocal Union No 413, Case 9-CA-20118-4, and Team-stersLocal Union No 637, Case 9-CA-20118-5 1 Trialwas held between 11 and 15 June 1984, in Portsmouth,Ohio, and on 26 July 1984, in Cincinnati, OhioFINDINGS OF FACTIBACKGROUNDFord Brothers, Inc., the Respondent, is a common car-rier incorporated in Ohio, and engaged in the interstatetransportation of bulk liquid products It operates termi-nals inOhio,West Virginia, Kentucky, and Pennsylva-niaFor 20 years or more, Respondent's mechanics anddrivers employed at its Ohio terminals in Coal Grove,Marietta, Columbus, and Cincinnati, have been represent-ed for collective-bargaining purposes by Teamsters Local'Each of these labor organizations is affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica FORD BROSUnions No 159, 637, 413, and 114, respectively 2 TheLocal Unions are affiliated with the Ohio Conference ofTeamsters and the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-icaFrom the early 1960s until late 1982, the Respondentwas a member of a multiemployer bargaining groupcalled the Labor Relations Advisory Association (theAssociation), which negotiated a series of collective-bar-gaining agreements with the Teamsters on behalf of themembers of the Association The last agreement negotiat-ed by the Association covered the period from 15 No-vember 1979 through 14 November 1982.3 It was stipu-lated by the parties to this proceeding that prior to theexpiration of the last agreement on 14 November 1982,the Respondent gave timely notice of withdrawal fromthe Labor Relations Advisory Association, which, in factwas disbanded,4 and of termination of the agreementThe collective-bargaining agreements negotiated bythe Association with the Teamsters were actually com-posed of two separately negotiated contracts The Cen-tral States Area Tank Truck Agreement,5 for the 1979 to1982 period, principally covered union security, seniori-ty,grievance procedures, and health and welfare andpension benefits It was negotiated by the Associationand the Tank Truck Negotiating Committee of the Cen-tralConference of Teamsters, and was signed by all car-riermembers of the Association within the 13-state areacovered by the Central Conference of Teamsters.6 In ad-dition to the master agreement, there were separate"riders" for each of the 13 States in the Central Confer-ence of Teamsters covering the wage structure in eachState In Ohio, the "Ohio Rider" to the Central StatesArea Tank Truck Agreement was negotiated by the As-sociation and the Ohio Tank Truck Committee of theOhio Conference of Teamsters, and was signed by all theOhio employer members of the Association. It was thepractice of all local Teamstersunions inOhio to grantpowers of attorney to the Ohio Tank Truck Committeeto negotiate the Ohio rider '2As of July 1983, Respondent also operateda terminal inVan Wert,Ohio, and after July 1983,itopened a terminalinSouth Bloomfield,Ohio Its otherterminals wereinNitro,West Virginia, Louisville, Ken-tucky, and Pittsburgh,PennsylvaniaThe driversand mechanicsat theseterminalswere not representedfor collective-bargainingpurposes by aunion3That agreement was modified in May 1982 byan addendum grantingconcessions requested by the Association° By letter of 22 February 1982, Respondent notified the Labor Rela-tionsAdvisory Association of its withdrawaland resignationfrom theAssociation, effective 14 days from the date of the letter The Respond-ent also withdrew from the multiemployerbargaining unit and stated itwould negotiate separately for collective-bargainingagreements coveringitsemployees currently covered by the Central States Area Tank TruckAgreement By letter of the same date, Respondent notified the CentralConference of Teamsters of its withdrawal from the multiemployer bar-gaining unit,and its intent to bargainingseparately with the local unionsrepresentingRespondent's employees covered by the Central States AreaTank Truck Agreement5Also referred to as the "Central Conference of Teamsters TankTruck Agreement" or the "Master Agreement "B Including,amongother States, Ohio,West Virginia, and Kentucky°The Central States Area Tank Truck Agreement was negotiated onbehalf of the local Teamstersunions under a similar arrangement111In a series of letters, dated between 6 and 30 August1982, Local Unions 159, 637, 413, and 114, individuallynotified theRespondent of their desire to negotiatechanges or revisions in the Central States Area TankTruck Agreement and all local addenda or riders for thecontract period beginning 15 November 1982 8 In theirletters, the local unions asked the Respondent to notifythem and the Central Conference if it did not intend tobe represented in the negotiations by an employer asso-ciation and wanted individual notice of the time andplace of future negotiating meetingsBy letter of September 1, 1982, the Central Conferenceof Teamsters notified all employers signatory to the Cen-tral States Area Tank Truck Agreement that the Unionwas invoking article 51 of the agreement, and quoted thelanguage of section 51 2, providing that where no cancel-lation or termination notice is served, and the partiesdesire to continue the agreement, but also desire to nego-tiate changes or revisions, either party may serve noticeon the other 60 days prior to 14 November 1982In response, by letter of 9 September 1982, signed byitspresident,J.RobertFord, addressed to GeorgeVitale, chairman, Central Conference of Teamsters,9 Re-spondent noted its earlier withdrawal from all multiem-ployer bargaining units (see fn. 4, above), and its intentto conduct bargaining on agreements covering FordBrothers employees on a "terminal-by-terminal basisRespondent also pointed out that "Federal law obligatesboth the union and the employer to meet and negotiateatmutuallyconvenient times and places " Respondentthan urged that it be consulted before meetings were setup.By separate letters, dated 21 October 1982, sent toeach of the local unions, J Robert Ford referred to hisletter of 9 September 1982, noted that nothing had beenheard from the representatives of the local unions, andadvised that he had prepared a written proposal andwould like to meet and discuss it as soon as possibleBy letter of 25 October 1982, addressed to "All Em-ployers covered by the Central States Area Tank TruckAgreement,"GeorgeVitale,unionchairman,TankTruck Committee, Central Conference of Teamsters, ad-vised that under the International Union's constitution,local unions are required to negotiate "solely and exclu-sively through the Committees established by the CentralConferenc of Teamsters " He stated that "Local Unionshave no authority to meet and negotiate a renewal of theTank Truck Agreement." The letter went on to statethat employers who are not members of the multiem-ployer unit "are entitled to bargain as an individual, butonly with one of the committees, which are designatedas the representative of the Local Union with which youhave a contract." Vitale urged the employers to contacthim concerning questions or inquiries.Negotiations to reach a new Central States Area TankTruck Agreement began on 28 October 1982, in Rose-mont, Illinois It was stipulated by the parties to this pro-8 Local Unions 637 and 114 also notified the Federal Mediation andConciliation Service9 Copies were mailed to the Federal Mediation and Conciliation Serv-ice, and each of the four local unions involved 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDceeding that a tentative agreement was reached, by 1 De-cember 1982 No representative of Respondent partici-pated in these negotiationsNegotiations to reach a new Ohio rider began in Co-lumbus, Ohio, on 1-November 1982 Representatives of 8to 10 carriers attended, including JI Robert Ford, Re-spondent's president The local Teamsters unions in Ohiowere represented by the Ohio Tank Truck Committee ofthe Ohio Conference of Teamsters, under the chairman-ship of Russell Albright 10Albright testified that his negotiating instructions fromthe Central Conference of Teamsters were that all tanktruck carriers in Ohio had to become parties to the newCentral States Area Tank Truck Agreement and that itwas his goal to negotiatea singleOhio rider for all OhiocarriersEach carrier submitted its proposal individually,and each proposal was tabled until all the carriers, in-cluding the Respondent, had been heard from TheUnion rejected all the proposals It was agreed that thecarrierswould submit proposals in writing by late No-vember, and the meeting was adjourned.1'The carriers subsequently submitted a joint proposal,which Russell Albright acknowledged receiving on orabout 24 November 1982 The carriers and the union ne-gotiating committee met again on 7 December 1982 andafter discussion of the carriers' joint proposal and coun-terproposals by the Teamsters Union and the carriers, anagreement was reached As stipulated by the parties tothis proceeding.Negotiations continued in Ohio, through Decem-ber 7, 1982, at which time the former associationmembers, including Respondent, all offered theunions a common final offer as set forth in GeneralCounsel Exhibit 4(b) and Respondent Exhibit 16,which the unions agreed to submit to the member-ship for a voteThe union asked each of the employers, individ-ually, includingRobert J Ford-I believe thatshould be J Robert Ford, if I'm not mistaken-whether they agreed to be bound by the final offerAnd all replied positivelyThe unions then made arrangements for its mem-bers to vote on whether to ratify the tentative Cen-tral States and Ohio agreements in January of 1983.Respondent also agreed to be bound by the proposedCentral States Area Tank Truck Agreement. 12is Russell Albright acknowledged that he opened the meeting on 1November 1982, andstated,"All local unions will not haveseparate con-tract negotiations with the employers," as reported in the minutes of themeeting11Under a covering letter, dated 9 November 1982, J Robert Fordsent Respondent's written contract proposals covering Respondent's fourOhio terminals, to "Rusty" (Russell) Albright The proposals providedthat the drivers would receive a percentage of gross revenue for trips inexcess of a specified radius from the terminals and varying hourly ratesfor hourly work12 In a telegramaddressed to Russell Albright, dated 12 January 1983,Respondent's president, JRobert Ford, stated "This is to advise thatFord BrothersInc is in agreementwith the Central States Area TankTruck Agreement "The tentative Ohio rider which the Ohio Conferenceagreed to submit to the Ohio Teamsters membership fora ratification vote provided for a wage rate of $11 54 perhour, 28.5 cents per mile single and 50 cents per mile fortwo-man operation.13 Under the expired Ohio rider, thewage rate for the last year of the contract was $10 78 perhour, and the mileage rate ranged from 25 925 to 27 325cents per mile, depending on the type of vehicle, with asingle-man mileage rate of 14.055 cents and a two-manrate of 28.11 cents. Under the addendum to the Ohiorider of May 9, 1982, the wage rate was increased to$11 54 per hour, and the mileage rates to 28.5 cents for asingleunit and 30 cents for a two-man operation 14In Ohio, the proposed Central States Area Tank TruckAgreement and the proposed Ohio rider were presentedtogether as "a package" to the local unions for ratifica-tion in January 1982, and the Ohio union membershipvoted 4 to 1 against the combined proposal CentralStatesConference-wide, the proposed Central StatesArea Tank Truck Agreement was approved by the unionmembership by a margin of more than 2 to 1.15The next meeting between the Ohio Conference ofTeamsters and the Ohio carriers, including the Respond-ent,16 took place during the latter part of February 1983inColumbus, Ohio 17 Russell Albright, speaking for theOhio Conference of Teamsters, informed the carriers ofthe results of the union ratification vote, and took theposition that the carriers were bound by the CentralStates Area Tank Truck Agreement, which, he said, hadbeen ratified only the Ohio rider having been rejected.The carriers, including Respondent, disagreed, taking theposition that the Ohio rider had been carried by the Cen-tralConference-wide ratification of the Central StatesArea Tank Truck Agreement, and that unless both hadcarried, there was no contractat all, inwhich event, thecarriers said, they stood by their offer of 7 December1982There appear to have been no changes in position bythe parties by the time of their next meeting on 22March 1983 The carriers, including the Respondent,who again was represented by its president, J RobertFord, maintained that because the Central States AreaTank Truck Agreement had been carried, the Ohio riderhad been carried with it. The Ohio Conference of Team-sters, through its spokesman, Russell Albright, took theposition that the Ohio rider had been rejected and thatonly the Central States Area Tank Truck Agreement hadbeen ratifiedAlternative proposals put on the table bythe Union were rejected by the carriers At the close of11 The carrier's proposal was entitled "Employers' Proposal-OhioTank Haul for the Term November 15, 1982 to November 14, 1985 "There appears to be no question but that the proposal was intended toreplace the Ohio rider which expired on 14 November 1982, and, if ap-proved by the Teamsters membership, would have been the "OhioRider" for the 1982-1985 period14 There were, of course, other provisionsto all the agreements andproposals mentioned, however, a comparison of the other provisions isnot pertinent hereis There was no vote on the Ohio rider outside the State of Ohio16 Again represented by its president, JRobert Ford17According to Russell Albright,chairmanof the Ohio Tank TruckCommittee of the Ohio Conference of Teamsters, the meetingtook placeon 22 February 1983 FORD BROSthemeeting, an attorney named Lou Minelo, who hadformerly represented the defunct Association and wasthere with the carriers, submitted a written statement as-serting that there was an agreement in effect, and, in anyevent, that the carriers' offer of 7 December 1982 wastheir final offer.18By his letter of 1 April 1983 to Russell Albright, Re-spondent's president, J. Robert Ford, noticed the OhioConference of Teamsters that Respondent was with-drawing all proposals before the Union, including thoseof November and December 1982 and March 1983 is Inthe letter, Ford asked for "an immediate session to dis-cuss issues," and stated that "[i]f we have not heard [in14 days]we will submit our proposal to you " Fordclaimed in the letter that his company had lost money in1981 and 1982, and continued to lose money in' 1983, asituation, said Ford, which could not continue and de-manded "immediate resolution "In his letter in response, dated 4 April 1983, RussellAlbright stated that he was at a loss as to what Ford'sletterwas actually saying and at a loss to understandhow Ford Brothers could withdraw from the offer of 23March 1983.20 Albright went on to say, however, that atFord's request, "the Ohio Conference of Teamsters TankTruck Division will meet with the respective locals at amutually agreed time as we are required to do, and dis-cuss the intent of your letter April 1, 1983 "21 At theend of the letter Albright said, "Please contact this officeconcerning some mutually agreeable dates "By letter of 2 June 1983, J. Robert Ford forwarded toRussell Albright Respondent's "proposal for wage, bene-fit and work conditions, which we desire to use as a basefor negotiations of a new contract "22 Ford suggested anearly June meeting in Columbus, Ohio, and repeated hisearlier assertion that Ford Brothers was experiencing fi-nancial "hardships," stating that "we must do everythingin our power to become more competitive." A meetingbetween Ford and Albright was arranged for 23 June1983, inCanton, Ohio.2318 According to Russell Albright, J Robert Ford did not disassociatehimself with the written statement J Robert Ford testified that it wasafter the March meeting that he decided to withdraw from the 7 Decem-ber 1982 proposals19 Respondent sent the same letter to George Vitale, chairman of theCentral Conference of Teamsters, and to the presidents of Local Team-sters Unions 413, 159, 637, 11420 From the text of the letter it appears that Albright was referring tothe written statement submitted on behalf of the carriers at the meetingof 23 March 1983 (or 22 March) by Attorney Minelo21 There is nothing in the record to indicate that the meeting with thelocal unions ever took place as promised by Albright in his letter of 4April 1983 According to Albrightas a resultof theexchangeof corre-spondence, he received a proposal from J Robert Ford in early June22 Differing markedly from the carriers' 7 December 1982 proposal,and the expired Ohio rider, Respondent's 2 June 1983 proposal providedthat drivers would be paid a percentage of gross revenue for trips over25 miles, with any hourly wages variously paid at the rate of $9 or $10per hour23 In a letter to Albright dated 6 June 1983, Ford proposed a meetingon 16 June in Columbus or 23 June in Canton In a letter to Albright,dated 14 June 1983, Ford confirmed a telephone conversation on 6 Junearranging a meeting in Canton on 23 June 1983, and stated that FordBrothers,Inc , "will only bargain individually,"and "that we desire anearly resolution to the bargaining process "113Attending the meeting of 23 June 1983, in addition toFord and Albright, were Roger Hunt, president of LocalUnion 159, two officials of Local Union 413, and JamesW Muldoon, an attorney representing Ford Brothers,Inc J Robert Ford provided copies of Respondent's fi-nancial statements for 1981, 1982, and the first quarter of1983,Respondent's proposed contracts for drivers andmechanics, and a list of cost-saving measures put intoeffect by Ford Brothers Albright and Ford discussed thefinancial hardships which Respondent and other carrierswere experiencing, but did not discuss the proposalwhich Respondent had made.24 Albright testified that hecategorically rejected the percentage proposal concept,but that he did offer to consider allowing Respondent tohaul freight originating in Kentucky under the terms ofthe Kentucky rider, which provided for a lower rate ofpay for, drivers than they would receive under the Ohiorider. ?s3Albright also testified that it was his position, al-though he did not recall telling Ford, that Ford's onlyoptionwas to sign the proposed Central States AreaTank Truck Agreement and the Ohio rider, beforeanyone would talk to him about an addendum, such asthe Kentucky rider 26 The meeting terminated inconclu-sively,with Ford agreeing to consider the offer of theKentucky rider advanced by Albright, and promising topersonally deliver his response to Albright in Canton,Ohio, the next dayJRobert Ford's response was in the form of a letter,which he deliveredin personto Russell Albright on thedate of the letter, 24 June 1983 Ford stated "we willaccept your proposal of $10.00 per hour and $ 25 permile for 3 years if it applies to all our traffic not only atour primary terminals, but also at Cincinnati, Marietta,andColumbus,Ohio."Ford stated that he "alsoassume[d] this includes a freeze on Health and Welfarebenefits for the duration of the contract " Ford conclud-ed the letter by stating, "As I explained initially with ourfinancial condition, we do not have much time Please letus know by July 1, 1983 "27 Albright Russell Albright24 According to J Robert Ford, he hoped to show that Respondentwas experiencing severe financial problems,and he pointed out that Re-spondent, which operated primarily along the Ohio River in competitionwith nonunion carriers, could not be compared to the large union carriersoperating in northern Ohio Ford testified that Russell Albright agreedthatRespondent was in financial trouble and something had to be doneimmediately, but that he looked only at the first page of Respondent'sproposal,and refused to discuss it, stating he would not consider anytype of percentage agreement25 According to Russell Albright, he made it clear that freight origi-nating in Ohio would have to be hauled under the terms of the Ohiorider,and that he was not going to reduce health and welfare,and pen-sion benefits, as proposed by Respondent26 A letter dated 16 December 1982, addressed to "All local Unionssignatory to the Central States Area Tank Truck Agreement," signed byGeorge Vitale, chairman, Union Negotiating Committee, Central Confer-ence of Teamsters,states,"we expect all Employers to sign theMaster Agreement and the appropriate Rider before any individual ad-dendum is negotiated " Russell Albright testified he continued to operateunder those instructions throughout 198327 J Robert Ford testified that he knew a vote had already beenscheduled for the Coal Grove drivers on 29 June and that he told Al-bright that Respondent needed a vote by the employees at the other ter-minals by the following weekend, otherwise, he "intended to implementthat proposal " Ford said that he would contact Roger Hunt (president ofContinued 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreed that Ford dropped off the letter at Albright'soffice on 24 June 28As enclosure to a covering letter addressed to RogerHunt, president of Teamsters Local Union 159 (referredto as "155" in the letter) James W Muldoon, Respond-ent's attorney, forwarded to Hunt copies of Ford's 24June letter to Russell Albright and the accompanyingproposal.Muldoon's cover letter to Hunt statesPursuant to instructions from Bob Ford, I am en-closing his correspondence of June 24, 1983, to R.AlbrightPlease note the company's deadline forconsideration of this last proposal is July 1, 1983Roger Hunt testified that he received the correspond-ence on 29 June.RussellAlbright testified that he did not respond toFord's 24 June 1983 letter by 1 July or afterward Hesaid that he did not communicate Ford's proposal to anyofficials of the local unions concerned, other than thoseofficialswho attended the 23 June 1983 meeting Al-bright said he did not recall any further meetings withFord after those on 23 and 24 JuneIn his next letter to Russell Albright, dated 2 July1983, J. Robert Ford stated that the Union's rejection ofRespondent's "numerous proposals," and its lack ofactionwith regard to Respondent's 24 June proposal,"clearly indicates an impasse has been reached in our ne-gotiations." Stating that Respondent could not continueto operate as it had been, Ford said that "effective July3,1983, Ford Brothers will commence operating underthe last proposal made to you, a combined summary in-cluding the 24 June 1983 modifications "29 Enclosedwith the letter were three documents, one of which wasentitled "Tank Truck Work Agreement." It providedthat drivers would be paid 25 cents per mile for tripsLocal Union 159) and ask him to put it to a vote Ford also testified thatin response to Albright's question of "how long can you wait," he re-plied, "I cannot wait any longer "28 Albright testified that he did not recall whether he talked to Fordon 24 June 198329 Summarizingthe course of negotiations, Ford stated in the first partof the letterAs you are aware, Ford Brothers, Inc has attempted to negotiatea contract with you and your committee on behalf of Ford Brothers,Inc employees since November 1982 All proposals made by FordBrothers, Inc , since the expiration of the prior contract have beenrejectedFurther on June 2, 1983 I mailed to you and the various local [sic]involved our latest contract proposal I met with you on June 23,1983, to discuss the June 2, 1983 proposal at which meeting the pro-posal was rejected in its entirety On June 24, 1983 I met with youand presented a modification to the June 2, 1983 proposal, a copy ofwhich is enclosed It was my understanding that from our meeting ofJune 23, with yourself, Roger Hunt and other Teamster officials, andour June 24 meeting with yourself that our June 24 proposal was tobe submitted to meeting of the Coal Grove employees on June 25and the following week to our Columbus, Marietta and Cincinnatiterminal drivers It is my understanding that although a meeting oc-curred on June 25, 1983, between Roger Hunt and the Coal Groveemployees, no proposal was submitted for a vote It is my furtherunderstanding a meeting was to be called at our other terminals thework week June 27 through July 2 On June 28, 1983, I conferredwith Roger Hunt again reiterating our desire to have our latest pro-posal submitted to a vote of our employees and reminded him of theJuly 1, 1983, date, which we feel is critical to the company for multi-ple economic reasonsbeyond a 25-mile radius of the terminal, and that hourlywages would be paid at the rate of $10 50 per hour Italso provided that the employer would establish a healthand welfare insurance program, to be jointly adminis-tered by the employer and the union, to which the em-ployerwould make a maximum contribution of $45weekly, and, that the Respondent would pay contribu-tions into the Union's pension fund, the maximum em-ployee contribution being $40 weekly Other provisionswere concerned with matters such as vacations andgrievancesAlso enclosed with the letter were "Employ-eeRules and Regulations," and a document entitled"MechanicAddendum to Central States Area TankTruck Agreement Ford Brothers, Inc." The latter cov-eredwages and working conditions for Respondent'sworking foremen and class A mechanicsAccording to J Robert Ford's testimony, he imple-mented the Company's proposal on 3 July 1983, as he in-dicated he would in his letter to Albright of 2 July 1983,at all four Ford Brothers' Ohio terminals.30 He statedthat he heard nothing from the Union concerning the im-plementation of the proposal until 18 July 1983.31On 18 July 1983, members of Local Union 159 em-ployed at Respondent's Coal Grove, Ohio terminal wentout on strike, and the following day, 19 July 1983, mem-bers of Local Union 637 employed at Respondent's Mari-etta,Ohio terminal also went out on strike. Respondentnotified Russell Albright, and Local Unions 159 and 637of the strike action, asking whether the strikes weresanctioned or authorized, and stating that it intended tobegin enforcing certain of the employee rules and regula-tionswhich accompanied its proposal of 2 July 1983,which it said were then in effect 32 J Robert Ford, Re-spondent's president, testified that the Marietta and CoalGrove drivers were sent letters on 19 July 1983 advisingthem that the Respondent would have to hire permanentreplacement workers, and they should call the dispatcherif they were available for and desired immediate workBy telegram on 19 July 1983, Local Unions 637 and159 notified Respondent that strikes in progress at theMarietta and Coal Grove terminals were unauthorizedand the people involved had been instructed to return towork Picket lines remained in place at both terminals,30 Roger Hunt, president of Local Union 159, testified that on 8 July1983, he filed a grievance over Respondent's unilateral implementation ofitsproposal, but the grievance was never dealt with in accordance withthe grievance procedures set up by the expired contract because Re-spondent refused to attend grievance meetings called for July andAugust31 In a letter, dated 8 July 1983, J Robert Ford notified Russell Al-bright that Respondent would not attend a grievance meeting which theUnion had scheduled for 12 July 1983, and that the Respondent nolonger considered itself bound by the grievance procedures established inthe expired contract In reply, Russell Albright stated in a letter toJRobert Ford, dated 15 July 1983, that Respondent had concurred withthe tentative Central States Tank Truck Agreement, and it was bound bythe "grievance machinery" which the tentative agreement established Byletter of 22 July 1983, J Robert Ford expressed his disagreement andstated the Respondent would not be present "at the next regularly sched-uled Ohio Joint State Tank Truck meeting in August 1983 "32 The rules and regulations referred to by Respondent provided forthe discharge of employees who accumulate three or more offenses offailing to report for work when called, failure to complete runs, and ab-sence from work without notice FORD BROShowever, and the strikes continued 33 There were nostrikes from 18 July to 17 October at the Columbus orCincinnati, Ohio terminalsAccording to his testimony, J Robert Ford was athome the night of 18 July when he learned that therewas a strike at the Coal Grove terminal, and that therewere pickets in front of the gates Ford stated that he ob-served the pickets daily during the following week, andsaw that they were carrying signs which said, "NoContract/No Work." Ford testified that during most oftheweek there was "merely shouting, some threats,nothing material "Explaining that it was necessary for the Company'ssurvival,34 and to maintain what business the Respond-ent could, J. Robert Ford testified that Respondentclosed its Coal Grove and Marietta35 terminals in Julyand the Company's equipment was moved to other ter-minals.Although, as he acknowledged, there were nopickets at Coal Grove after 26 July, Ford testified thathe believed the strike continued throughout August andSeptemberAccording to Ford, the Company'sequipment was re-moved from the Marietta terminal on 21 July to a loca-tion in Parkersburg,West VirginiaRespondent's at-tempts to sell the closed Marietta terminal were unsuc-cessful, said Ford, but it did not reopen the Marietta ter-minal until December 1983, at which time the Parkers-burg terminal was closed.The Coal Grove terminal was closed as a trucking op-eration on 18 July Most of the equipment was moved toRespondent's terminal in Nitro, West Virginia,36 howev-er, some of the equipment was moved to either Respond-ent's facility in South Bloomfield, Ohio, or to its Colum-bus,Ohio terminal The Coal Grove terminal is also thehome office of the Company and the location of a main-tenance facility, and Respondent continued to conduct itsmanagement operations from there. Respondent resumedsome trucking operations from Coal Grove in the springof 1984, but most of the equipment not returned to CoalGrove remains at the Nitro, West Virginia terminal, withsome equipment still located at Respondent's Mariettaand South Bloomfield, Ohio terminalsTwo of Respondent's drivers37 employed at the Cin-cinnati terminal testified that they saw Ford Brothersequipment being operated by three to four new driversinmidsummer 1983, and that they were told the newdrivers, one of whom was named "Encinas," were paid33 Roger Hunt,president of Local Union 159, testified that he went toRespondent'sCoal Grove terminal on 18 July where he tried to persuadethe pickets to take down their signs and return to work Although he leftthe terminal that afternoon believing he had succeeded, he learned thenext day that the strikers had not returned to work Hunt stated that on19 July he sent telegrams to each of the employees and to Bob Fordsaying that the local union had not authorized the strike,and that he hadgone to the strike scene and encouraged the employees to return to work34 According to J Robert Ford, Respondent was losing $50,000 to$60,000 in revenue,so something had to be done35 Ford testified that the Company could not operate out of the Mari-etta terminal because of the pickets,and because Ashland Oil,one of Re-spondent's large accounts,would not permit loading at theirfacilitywhich was close to the Marietta terminal36 According to J Robert Ford, Respondent opened the Nitro, WestVirginia terminal in 198137William D Conetet and Bobby Ray Acree115less than other Ford Brothers drivers.38 One of Re-spondent's Columbus drivers39 testified that he regularlysaw non-Ford Brothers drivers fueling their tractors andchanging trailers at the Columbus terminal in Januaryand February 1983 This driver testified that although hehad formerly hauled loads of tar and product to andfrom Jetcoat, one of Respondent's customers in the Co-lumbus area, frequently in 1982, he seldom hauled forJetcoat in 1983 In September 1983, he saw a driver in anunmarked tractor haul away from the Columbus terminala Ford Brothers trailer used to haul tar to Jetcoat TheColumbus terminal dispatcher, HerbWalbourne, toldhim that Gregory's drivers were hauling coal tar fromIronton,Ohio, to JetcoatJRobert Ford testified that F & B Transport, Inc ,an Ohio corporation he and his wife own '40 which wasformedin late1981 or early 1982 and licensed to operatein 1983, leased drivers and tractors to Ford Brothers and,operating under authority granted to Ford Brothers bythe InterstateCommerce Commission (ICC) and theOhio Public Utilities Commission, began hauling freightout of Ford Brothers' Cincinnati terminal in the summerof 1983 F & B drivers, said J. Robert Ford, were paidat the rate of 20 percent of gross revenue for runs dis-patched from the Cincinnati terminal During the periodfrom July to September 1983, F & B employed three tofour drivers in Cincinnati Ford denied that he intendedto replace Ford Brother drivers in Cincinnati withF & B drivers through attrition F & B Transport hasnot operated in Cincinnati since September 1983Ford testified there was also F & B activity in theColumbus area in 1983, but the F & B drivers therewere referred to as Gregory Brothers drivers 41 Theparties stipulated that between March and August 1983F & B did haul cargoes for Jetcoat'42 a customer ofFord Brothers in the Columbus area serviced from Re-spondent's Columbus terminal J Robert Ford testifiedthat F & B had neither equipment nor drivers in Colum-bus, only the operating authority and permits Gregoryowned the trucks and trailers, which he leased, withdrivers, to F & B F & B provided the insurance and3s The parties stipulated that "Encmas" was an F & B driver"Herbert S Shrum40 J Robert Ford is president of the corporation, his wife is vice presi-dent and secretary41 According to J Robert Ford, he had become involved with Greg-ory, who had a farm in South Bloomfield, Ohio, where trucks were kept,including at times Ford Brothers trucks on a"very"temporary basis, in1983, concerning the hauling of railroad ties, for which F & B, but notFord Brothers, had proper authority42 According to J Robert Ford he involved F & B in the Jetcoatwork when the customer asked if Respondent could handle a new runhauling clayAs Ford Brothers did not have the needed type of trailer,and Gregory did, Ford said he arranged for Gregory to handle the busi-ness under F & B Subsequently,he expanded F & B's business withJetcoat to include hauling tar from Ironton,Ohio, and tar and otherproducts from Detroit,Michigan,while Ford Brothers continued tohandle the hauling of tar from Cleveland, Ohio Ford acknowledged thatin 1982, it was union drivers employed by Ford Brothers at the Colum-bus terminal who hauled tar from Ironton to Jetcoat Ford testified thatthe rates on Jetcoat's business were low, and that he was getting rid ofthe less profitable Jetcoat business in order to free Ford Brothers'equip-ment to do more profitable work Ford denied that there was a labor sav-ings involved, stating that there was other more attractive business thatFord Brothers could handle 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdid the billing under F & B's authority Gregory waspaid a percentage of gross revenue Ford maintained thatF & B had no paid employees,other than he and hiswife.He said that F & B's gross revenue for 1983 was$125,000, while Ford Brothers'was in excess of$6 5 mil-lion.Ford testified that while Ford Brothers driverswere laid off from time to time at the Columbus termi-nal,43 to his knowledge Gregory drivers used onlyGregory's equipment,and never Ford Brothers equip-ment, to perform F&B'swork in the 1983 timeframeFord acknowledged that he did not discuss F & B's ac-tivities in either Columbus or Cincinnati with the Team-sters union localsThe parties stipulated to the following traffic and reve-nue figures at the terminals shownFord BrothersMonth(1983)Loads CarriedTotal BillingsF & B TransportLoads CarriedTotal BillingsCincinnati TerminalJune333$ 73,02433NoneJuly32074,64866NoneAugust383115,64918$ 2,53319Columbus Terminal44June321$80,5165523$18,04841July28474,677171712,53607August32490,136932718,72484CoalGroveTerminalJune 20-July 25-543$150,56763July 26-August 262819,91852Nitro,West Virginia Terminal45June 20-July 25221$125,316 46July 26-August 2619484,931 85Marietta TerminalJune 20-July 25377$60,107 62July 26-August 26NoneParkersburg,West Virginia TerminalJune 20-July 25July 26-August 26None378$52,969 94June 20-July 25July 26-August 26None378$52,969 94Another business enterprise owned by J Robert Fordand his wife,which became an issue in this case,isFordMaintenance and Cleaning Corporation,which was in-corporated in Ohio on 15 September 1983, and started inbusiness at about the same time Ford Maintenance andCleaning is engaged in the maintenance and repair oftrucks, and the cleaning of the interiors and exteriors oftank trucks.It occupies,under a lease from the Respond-ent, the same facilities in Respondent'sCoal Grove ter-minalwhere Respondent's mechanics were employedprior to the strike which began on 18 July 1983, and uses43 The parties stipulated that one employee at Respondent'sColumbusterminal,named John McIntire,was laid off for 8 weeks in April throughearly June 1983, and another employee,named Paul Carpenter,was laidoff for 2 weeks, because of lack of work No Ford Brothers employees atsome of the same equipment Ford Maintenance andCleaning Corporation's employees,who, as of the timeof the trial,were all former Ford Brothers employees,work on Ford Brothers vehicles, and on vehicles belong-ing to other companies, including Ashland Oil andStandard Oil of Ohio, both of which contract with FordMaintenance and Cleaning for maintenance and cleaningservices 46the Columbus terminal were laid off from 4 June through 30 August198344 F & B drivers working in the Columbus area from January throughMay 1983 carried from 5 to 10 loads per month45 Respondent did not operate a terminal in Kenova, West Virginia, atany relevant time46 According to J Robert Ford,after the strike in July, Respondentremoved its trucks from its Coal Grove terminal,leaving an expensivecleaning facility unusedTo make use of the facility,and because thereContinued FORD BROSItwas stipulated by Respondent that at the time FordMaintenance and Cleaning Corporation became oper-ational in September 1983, it hired some employees whohad previously been Ford Brothers employees and hadgone on strike in JulyJRobert Ford testified that the basic rates for full-fledged mechanics employed by Ford Maintenance andCleaning are $8.50 to $10 per hour 47 He acknowledgedthat in negotiations with the Union prior to the strike, hehad not proposed mechanic rates below $10.50 per hourHe stated that as of the date of trial, there was no pen-sion plan for Ford Maintenance and Cleaning's mechan-ics,but that they did receive noncontributory health in-surance.The first contact between anyone representing theTeamsters Union and J Robert Ford, as representativeof the Respondent, after the strikes began at Respond-ent'sCoal Grove and Marietta terminals on 18 and 19July, respectively, took place on 21 July, when RogerHunt, president of Teamsters Local Union 159, tele-phoned Ford and requested a meeting at Coal Grove Ameeting was scheduled on 25 July.48Bob Moody, a representative of the Ohio Conferenceof Teamsters, testified that Ohio State Chairman RustyAlbright requested his assistance in negotiations withFord Brothers in July 1983 He stated that he learned ofthe work stoppage in Coal Grove from Hunt, and thathe asked Hunt to set up a meeting with J Robert Ford,the president of Ford Brothers. According to Moody,accompanied by Hunt, he went to Respondent's CoalGrove terminal, where, after talking to the striking em-ployees on the picket line, he and Hunt met in Respond-ent'sofficewith J Robert Ford,and someone elsewhose name Moody did not remember AccompanyingMoody and Hunt were two union stewards, Bill Sparksand Homer DickersonMoody testified that he askedFord to put the men back to work49 and, at Ford's re-quest,went to another room where the two men talkedwithout anyone else being present According to Moody,they talked about the Company's financial problems, butFord declined to put the men back to work, stating thathe was acting on the advice of his attorneys. With Huntand the two stewards present, Moody and Ford sched-uled another meeting to take place 2 days later in Co-lumbus, Ohio S0 As he left the terminal, said Moody, hetold the employees to withdraw their pickets, go home,and call in reporting for work To his knowledge, saidMoody, that is what they didMoody testified that, as scheduled, he and Hunt metwith Ford and his wife a day or two later (on 27 July) inColumbus, at the Quality Inn, where they discussed Re-was a great demand in the tank truck industry for interior cleaning by allcompanies which terminate in the area,Fordsaid he decided to open thecleaning and maintenancefacility to the publicHe acknowledged that itwould have been possible in September 1983 for Ford Brothers to do thework, but said it would have been difficult4'!The same rates were paid in September 198349 Ford testified that he was not contracted by anyone from LocalUnion 637 (Marietta terminal) that week49Moody testified that he did not attach any conditions to his requestthat the men be put back to workso Hunt recalledthat JRobert Ford said he wouldnot put the menback to work until he had signed a contract117spondent's financial difficulties and problems with dis-patch procedures and work rules Moody said that he ex-plained to Ford before the meeting broke up that he didnot want to change the health and welfare and pensionbenefitswhich the employees had been getting It wasagreed that Ford and Hunt would meet with the unionstewards in Coal Grove on Friday, and try to work outthe dispatch procedures. According to Moody, Ford saidthat if an agreement was worked out at the local level onwork rules and dispatch procedures, he would comeback to Columbus the following week and sign the Ohiorider along with the addendum to be worked out in CoalGrove 51 Moody said hourly wages were discussed, andhe offered Ford the Kentucky rider "to think about."52Moody said that when the meeting ended he believedtherewould be another meeting on Friday (in CoalGrove)and another meeting inColumbus on Wednesdayof the following weekAccording to Roger Hunt, at the meeting held thenext day, 28 July, in Coal Grove, Ford brought up newmattersHunt testified that Ford wanted different insur-ance, the pension to stay at the $51 rate and be frozenfor 3 years, central dispatch, and all freight, even out ofOhio, to be hauled under the Kentucky rider 53 Huntsaid that Ford denied he had agreed to sign the Ohiorider if an area addendum was approved Hunt testifiedthat he left the meeting at that pointThe following Wednesday (3 August), Ford, his wife,and his attorney, met with Moody and Hunt in Colum-busAccording to Moody, Hunt reported that no agree-ment had been reached in Coal Grove, and that Fordwanted to change everythingMoody said that whenFord's attorney started to put forward another proposal,he asked the attorney to put it in writing. As related byMoody, Ford said that he had not agreed the previousweek not to try to change health and welfare and pen-sion benefits. The meeting ended with Ford and his at-torney agreeing to send a written proposal 54Moody stated in his testimony that his discussions withJRobert Ford in July involved only the need for reliefatCoal Grove, Ford did not raise the need for relief atany other locationMoody said he was aware of thework stoppage at the Marietta terminal, however, andthat he asked Ford to return the people at both facilitiesback to work. Moody stated that when he first met Fordin July 1983, the Ohio rider had not been ratified by the5i According to Roger Hunt, Bob Ford agreed to sign the Ohio riderand the area addendum,after itwas negotiated and approved by theunion membership A vote on the Ohio rider had already been scheduledfor 29 July said Hunt, who also stated that Ford made only two sugges-tions for the area addendum, that anything picked up in Kentucky wouldbe paid for under the Kentucky rider, and that there be a different typeof dispatch systemsz Moody stated that the Kentucky rider at that time provided for anhourly wage of $1050 and mileage at the rate of 25 cents per mile, ascompared to the Ohio rider, which provided for an hourly wage of$11 54 and a mileage rate of 28 5 cents per mile Moody said that theOhio rider covered health and welfare and wage structures in Ohiosa Hunt said there was another demand by Ford,but he did not recallwhat it was64Moody stated that he did receive another proposal in the mail, buthe had no further contact with Ford because, he said, he learned fromRusty Albright that charges were being filed and, in any event, the pro-posal which he received was unacceptable 118DECISIONSOF THE NATIONALLABOR RELATIONS BOARDOhio membership, but that it was ratified around 1AugustJ.Robert Ford gave a somewhat different account ofwhat transpired at the series of meetings, beginning withthe one on 25 July At the meeting, according to Ford,Roger Hunt made it clear that Ford Brothers was part oftheCentral States Area Tank Truck Agreement, andUnion Steward Sparks said that the men's benefits had tobe restored to get them back to work. Ford denied thathe said he would not put the men back to work on theadvice of his attorney Ford said that he did not considerwhat Moody said to be an offer to return to work, butonly a goal to be accomplished through a negotiated set-tlement, and that, in any event, no mention was made oftheMarietta terminal or Local Union 637At the meeting in Columbus on 27 July, according toFord, there was no mention made at all of the strikingemployees returning to workMoody told Ford that itwould be necessary for him to sign the Central StatesArea Tank Truck Agreement and the Ohio rider, then aninformal agreement on various work conditions at CoalGrove and other sites could be worked out, coveringsuch matters as wages, dispatch procedures, and delaytime, all of which, Ford said, were problems for Re-spondentFord said that he did not agree to executeeither the Central States Agreement or Ohio rider, as"thatwould be dumb." The only agreement reached atthe meeting was an agreement to meet again on 28 JulyinCoal GroveAs recounted by Ford, at the 28 July meeting therewas discussion of the various issues, but no mention wasmade of the striking employees returning to work, norwas he asked why the men were not back at work Al-though, Ford said, he thought progress was being made,Hunt said the Company's proposals were unacceptable,and Union Steward Sparks made the remark, "You knowthat if you don't give us back everything we want we'lldust have to close you down " Ford said that when herefused to accede to Hunt's statement that Ford first hadto sign the Central States Agreement and Ohio riderbefore anything could be done, Hunt and the union stew-ards leftAt the 3 Augustmeeting atthe Quality Inn in Colum-bus, he was accompanied by his wife, Jenny, and his at-torney,JamesMuldoon According to Ford, he refusedagain to comply with Moody's demand that he sign theCentral States Agreement and the Ohio rider Ford saidthat he told Moody he wanted a separate grievance pro-cedure for the Respondent55 and an individual contract.In aneffort to find a proposal acceptable to the Union,Ford said, James Muldoon made handwritten modifica-tions on a copy of Respondent's 24 June proposal whichithad unilaterally implemented on 3 July 56 Moody re-" J Robert Ford objected to the grievance procedure under the pre-vious Central States Area Tank Truck Agreement which allowed griev-ances against Respondent to be heard by grievance panels whose employ-er members were not selected by the Respondent,but by the chairman ofthe employer group, who could be a competitorss The modifications included (1) Increasing the mileage rate to bepaid two-man driver teams from 25 cents per mile to 27 5 cents per mile,(2)providing for a 1-hour guarantee on loading and unloading time(second hour to be free, the hourly rate to begin with the third hour), (3)adding three paid holidays, (4) changing the vacation provision so that itfused to read the modified proposal, asking, instead, thatitbe typed and sent to his office According to Ford,thatwas done,57 but he did not receive any responsefrom Moody or meet with him againFord testified that the picket line was down at CoalGrove on the morning of 26 July, and that picketing ac-tivity stopped sometime in July 1983 at Marietta He ac-knowledged that some employees called the Companyon 25 or 26 July inquiring about work, but he denied re-ceiving any of those calls himself. According to Ford,the employees who called in were told there was nowork available at Coal Grove Ford said he did not con-sider the calls to be sincere, because he had dust met withBob Moody, Roger Hunt, and the union stewards, whohad indicated that they did not consider the terms whichthe Company had on the table to be acceptable. Fordsaid he did not receive any written requests to return towork, nor was he contacted at all by union officials attheMarietta terminal about the Marietta employees re-turningtowork. According to Ford, he was not awareof any employee who contacted the Company between26 July and 3 August seeking to return to work, and thatall the striking employees who contacted the Companyafter 2 August requesting reinstatement were reinstatedThe drivers who returned to work in August and Sep-tember were paid whatever rate was in effect at the ter-minalto which they were assigned, according to Ford 58As part of its case, General Counsel presented the tes-timony of a number of Ford Brothers drivers and me-chanics concerning their experience when seeking toreturn to work in July and August 1983.Ronald LeMaster, a Ford Brothers mechanic at theCoal Grove terminal until the July work stoppage, statedthat he participated on the picket line until approximate-ly 26 July 1983, when union officials told the pickets "totake our picket line down and go sign up for unemploy-ment " After that, LeMaster said, he called the CoalGrove terminal almost daily, and spoke to his former su-pervisor,KeithLewis, saying that he was ready togoback to work and asking if work was available Hesaid each time he was told there was no work available,until approximately 21 September 1983, when he was of-fered and accepted 2 days work per week at CoalGrove 59 He was told by Lewis that he would be paidwould be thesame as art26 of the 1979 Central States Area Tank TruckAgreement, (5) adding a provision which would preclude an employeefrom being forced to transfer to another terminal,(6) adding a provisioncreating a two-tier pay system, with newly hired employees being paidless than employees on the seniority list as of 1 July 1983, and, (7) addinga provision obligating the Company to make every effort to recall em-ployees as soon as work becomes available57 The covering letter, dated August 5, 1983, signed by J RobertFord, states that the proposal is withdrawn if not ratified by 12 01 amAugust 22, 198358 Ford said that the Coal Grove and Marietta terminals had beingclosedFormer Coal Grove and Marietta drivers assigned to anotherOhio terminal were paid at the rate of $10 50 per hour and 25 cents permileDrivers assigned to the Nitro, West Virgina terminal were paid 20percent of revenue, the same as other Nitro drivers, and if they drovetheir own truck, 65 percent of revenue59 LeMaster continued to work for Ford Maintenance and CleaningCorporation until 21 October 1983, when another strike (said by the Gen-eral Counselto beunrelated to the issues in this case) began FORD BROSeither $8 or $8 50 per hour, and that he would work fora new company, called Ford Maintenance and CleaningCorporation, the principal stockholder of which was BobFord, president of Ford BrothersHe was told thatwould not work exclusively on Ford Brothers equipmentanymore, and that there would be no benefits, no insur-ance, and that it was to be a nonunion company. LeMas-ter testified that he worked with former Ford Brothersemployees in the Ford Brothers facility where he hadworked formerly, and that he used the same equipmenthe had used before the work stoppage. In addition toworking on Ford Brothers equipment, he worked onAshland Chemical trucks, Leaseway trucks, and possiblyequipment of another company or two which he did notrecallOrville Spence, a first-class Ford Brothers mechanic atCoal Grove until the July 1983 work stoppage, testifiedthat he called Keith Lewis in late July asking for work,butwas told there was none On 16 August 1983, helearned from Ronald LeMaster that work was available,and after calling Lewis, was told to be at work the nextday The next day, when he reported to the Coal Grovegarage, he was told he would be paid $10 per hour,60and that it was a nonunion job working for Ford Mainte-nance and Cleaning On approximately 20 September,Lewis told him he had to sign a paper giving up all se-niority and vacation rights with Ford Brothers, or hecould not work for Ford Maintenance and CleaningSpence initially refused to sign the paper, but after con-sulting with the Union's lawyer, Spence signed the papera day or two later 61 According to Spence, his supervi-sor before and after the July work stoppage was thesame person, and he used the same equipment whileworking for Ford Maintenance and Cleaning as he hadwhile working for Ford Brothers 62CharlesDicus, another mechanic at the Coal Groveterminal, was on vacation when the July 1983 work stop-page beganWhen he returned from vacation, he wastold by Lewis there was no work available, as the equip-ment had been moved out Dicus said that he questionedLewis about why LeMaster and Spence were hiredwhen he was higher on the seniority list, but was told byLewis that it was a new company, he would have to putin anapplicaion, and, in any event, they did not needanybody then.Tex Devore, formerly a truckdriver for Ford Brothersat the Coal Grove terminal, called the Coal Grove dis-patcher, Russell Fief, after the work stoppage was over,asking to report back to work Fief told him there wasno work at the Coal Grove terminal Devore asked forwork at another terminal, stating that he preferred Co-lumbus, Ohio Fief called him subsequently, telling himto pick up a tractor at the Coal Grove terminal on 1160 Prior to July 1983, his rate of pay had been $12 64 per hour, effec-tive the first week in July, his rate of pay had been reduced to $10 50 perhour61 Two other employees, Larry Massey and William Ferguson, signedsimilar papers immediately62 Prior to the July 1983 work stoppage, Spence had worked exclu-sively on Ford Brothers trucks, after starting to work for Ford Mainte-nance and Cleaning in August 1983, he worked on Ford Brothers equip-ment and Ashland Chemical Company equipment at various times duringthe work week119August, and a trailer at the Nitro, West Virginia termi-nal, thenhaul aload of chemicals from Haverhill, Ohio,toAddison, OhioWhen he finished, he left the tractorand trailer at the Coal Grove terminal For the trip, andother trips after the work stoppage, Devore was paid 20percent of the gross revenue 63 Although he did notwork the next week, he worked every week after thatuntilOctober 1983.64Earl Ellis Davis, another Ford Brothers truckdriverwho formerly worked out at the Coal Grove terminal,did not participate in the July work stoppage because hewas off work as the result of an injury and then he wason 2 weeks' vacation. After his vacation was over, hewas called on 8 August by the Coal Grove dispatcher,Russell Fief,who instructed him to pick up a "unit"(presumably a tractor and trailer) from South Bloom-field,Ohio, and haul a load of oil from Haverhill, Ohio,toLockhaven, PennsylvaniaAt the South Bloomfield,Ohio location,Davis saw a number of Ford Brotherstractors and trailers, which he recognized by their num-bers as having previously been at Coal Grove, and hewas asked by a person named "Gregory" to sign a fuelticket bearing the heading of "Gregory Brothers." Next,Davis hauled a load from Haverhill, Ohio, to Addison,OhioOn 16 or 17 August, he agreed to a request byJerry Ford, the Columbusterminaldispatcher, to workout of the Columbus terminal, as it was short of driversDavis hauled four loads dispatched by the Columbus ter-minal, and then hauled two loads to Rotterdam Junction,New York, after being dispatched by Russell Fief atCoal Grove In late September, Davis was assigned todeliver a load to Vallejo, California, using a tractorowned by his son-in-law (and leased to Ford Brothers),and a Ford Brothers trailer For the California trip, hewas paid by his son-in-law and received a percentage (26percent) of the amount received by his son-in-law (asowner of the tractor) from Ford Brothers For the previ-ous runs assigned to him by Russell Fief, the Coal Grovedispatcher, he received 20 percent of gross revenue Hewas paid an hourly rate ($10.50) and mileage (20 centsper mile) for the runs assigned by Jerry Ford, the Co-lumbus terminal dispatcher.William D Cornetet, formerly a Ford Brothers driveremployed at the latter's Cincinnati, Ohio terminal, testi-fied that before 3 July 1984, he was paid $11.54 per hourand 28.05 cents permile, on3 July the rate of paydropped to $10.50 per hour and 25 cents per mile 65 MelRoush, the dispatcher, said the orders came from CoalGrove Cornetet filed grievances over the reduction inpay, and received a letter with one of his paychecksfrom "Mr Ford," stating that the Company was nottaking part in joint grievance hearings, but that his (Cor-63 At a safety meeting at Ford Brothers' Nitro, West Virginia terminal,which Devore was instructed to attend, he was told that the Companywould pay 80 percent of his health insurance premium Before the Julywork stoppage, he had not paid any of the health insurance premium64 On occasion he would pick up tractors at Coal Grove, or leave histractor and trailer overnight at Coal Grove before going back to Nitro,West Virginia,the next morning65 Notice of the reduction in the rate of pay was posted on a bulletinboard in the Cincinnati terminal 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnetet's) grievances would be taken care of through theCompany.William Stover, formerly a driver working at the CoalGrove terminal was off work because of illness from 17to 21 July 1983, and told J Robert Ford during a tele-phone conversation on 18 July that he was not on strikeand knew nothing of the strike. Nevertheless, on 20 July,he received a letter saying that replacements would behired for strikers who did not return to work Stovercalled Russell Fief, who told him to pay no attention tothe letter, but to report back to work when he was able.On 21 July, when he called in, Stover talked first to Fief,then to J Robert Ford, and received instructions fromboth to pick up a truck from the Nitro, West Virginiaterminal, and drive to Front Royal, Virginia. For thetrip, and other trips made from the Nitro terminal untilthe week ending 12 August, Stover was paid $10 50 perhour for loading and unloading time, and 25 05 cents permileFrom 13 August to 22 October, he was paid on apercentage basis (20 percent) He drove routes which hehad previously driven from the Coal Grove terminal,and the Ford Brothers equipment which he used wasequipment which had previously been kept at the CoalGrove terminal In mid-September, he was told by CarlRoe, the Coal Grove terminal manager, that he, Stover,was a Nitro driver, because there was no more CoalGrove Stover said that once he started working atNitro, he did not receive any benefits, other than pay,and he did not observe any sign-in board or seniority dis-patched system at Nitro, such as there had been at CoalGroveWilliam Grimm, another Ford Brothers driver whoformerly worked at the Coal Grove terminal, was on va-cation when the strike began, and did not participate init.InAugust, he was told by Russell Fief there was nomore work at the Coal Grove terminal, and was askedby Jenny Ford if he was interested in working out of theNitro terminal Instead, after a meeting with J RobertFord in which the arrangement was discussed, Grimmbought his own tractor, and drove a few loads for FordBrothers out of the Nitro terminal, under a lease agree-ment which provided that he would be paid 65 percentof gross revenueLarry Quillen, formerly a Ford Brothers driver work-ing at the Company's Marietta, Ohio terminal testifiedthat on 3 July, an unsigned contract was posted on thebulletin board at the garage, changing the pay rates from$11 54 per hour and 28.05 cents per mile, to $10 50 perhour and 25 cents per mile, and also changing vacations,seniority, and other benefitsAccording to Quillen, thatprecipitated a work stoppage which lasted from 19 to 26or 27 July Early in the work stoppage, Quillen related,he had a conversation with Carl Hamilton, the Mariettadispatcher, as the latter drove across the picket line,during which Hamilton said, "I hate to see this, That'sall for the Marietta terminal." On 18 or 19 July, Quillensaid,Hamilton stopped his van as he left the terminal,6666 Quillen denied that Hamilton's van was blocked from leaving theterminalHe said there was a security vehicle in front of Hamilton's vehi-cle, and Hamilton could have gotten by if he had wanted toand he and Quillen conversed According to Quillen, hetoldHamilton "he was doing us wrong," and an argu-ment followedHamilton reached down beside him inthe vehicle, and produced a gun, still in a holster, hold-ing it up for Quillen to see Quillen said that he laughed,and said that he had one also, although in reality he didnot have a gun with him at the time A probationary em-ployee, named Roger Vass, was a passenger in Hamil-ton's van on the occasion. Quillen said that because thestrike ended, he has observed Ford Brothers trucks for-merly kept at the Marietta terminal operating in theMarietta area on a daily basis.Lester Jackson, a driver employed at Ford Brothers'Marietta terminal participated in the work stoppage,even though, according to him, he was on vacation fromthe last week of June through 30 July He testified thaton 19 July he heard Hamilton, who.was sitting in his vanat the time, say that he wished the strikers would recon-sider, as "it finishes the Ford Brothers' terminal here "Hamilton said that "[a]ll I have to do is call the custom-ers and tell them that we won't be hauling their productsany more " Jackson said that on 21 July he received anotice signed by "Mr. Ford" asking him to report to theoffice if he intended to continue doing business in theMarietta area. On or about 30 or 31 July, Jackson spokeby telephone with Russell Fief and was told by Fief thatthere was no longer a terminal in Marietta, and that ithad been moved to Parkersburg, West Virginia Fief saidthe terminal had been moved because of the labor dis-pute.During a telephone call placed to Hamilton at hishome, Hamilton confirmed ' that the terminal had beenmoved to Parkersburg, and said he was dispatching vehi-cles from his home, because there was no telephone atthe Parkersburg terminal as yet. Hamilton said he wouldlet Jackson know if there was work.William McCoy, formerly a driver employed at FordBrothers'Marietta terminal, was a participant in the Julywork stoppage He testified that he received a letter stat-ing that it would be necessary for the Company to hirereplacements if the strike continued, but never receivednotice that he had been replaced According to McCoy,his wife received a telephone call from Carl Hamilton on26 July, during which Hamilton said that there was nolonger work available at the Marietta terminalMcCoydenied observing any damage inflicted on company vehi-cles while picketing was taking place. McCoy stated thaton 19 July, he heard Hamilton say to pickets at the Mari-etta terminal, "I'm sorry to see this boys "Harold Bonnette, another former employee of FordBrothers who worked as a driver at the Marietta termi-nal, testified that he participated in the work stoppagewhich lasted until 26 July 1983, and that when he report-ed back to work on 26 July, he was told by Carl Hamil-ton that there was no longer any work available at the-Marietta terminalHe, too, testified that he was nevernotified that he had been replaced on the job by anotheremployee.Severalwitnesses presented by the General Counselgave testimony concerning conversations which they hadwith various individuals said to be acting for Respondentin a management capacity, during which the subject of FORD BROSrelations between the drivers and the Respondent wasbrought up.Paul Bonnette, formerly a driver at Ford Brothers'Coal Grove terminal, testified that in May or June 1983,itwas suggested to him by Carl Roe, whom he describedas a rateman for Ford Brothers, during a conversation atthe terminal, that the drivers make concessions so thatthe Respondent's business could keep operating. Later, inJune or July, prior to the work stoppage, he had a con-versation with Jenny Ford, the wife of J Robert Ford,at the Coal Grove terminal, during which Jenny Ford,who had initiated the conversation, told Bonnette, andanother employee, named Boyce Meeks, that, "we'reclosing the Coal Grove terminal and the Marietta termi-nal " Bonnette said that Jenny Ford showed them figuresfrom a computer printout, but did not make any threatsor promises Bonnette said that he also had a conversa-tion with J Robert Ford, in the May to June timeframe,during which Ford said that he wanted to talk to thedrivers, but the Union would not talk to him, and thatthe drivers were going to have to make concessionsAbout the same time, Bonnette said, he heard KeithLewis say that Bob Ford wanted the drivers to go onstrike so he could close the terminal. Bonnette said heparticipated in picketing, but did not observe any evi-dence of violenceBoyce Meeks, formerly a driver for Respondent at itsCoal Grove terminal, testified that in May or June, heand Bonnette were called by Jenny Ford into her officeat the Coal Grove terminal, where she told them thatFord Brothers was not making any money and could notafford to keep the terminal open. She said the terminalwould be closed on Friday 67 He said that she did notthreaten them or promise them anything, nor did sheasked them to pass on the information.JRobert Ford, testifying for the Respondent, statedthat he did not recall a meeting with Paul Bonnette inJune or July 1983,. in which there was discussion of anyproposal to lower rates of pay or to change terms andconditions of employmentHe said he did recall Bon-nette complaining after 3 July about certain provisions ofthe contract which Ford Brothers implemented on 3JulyJenny Ford, J. Robert Ford's wife, testifying for theRespondent, acknowledged that in early June 1983, shehad a conversation in the dispatch office at the CoalGrove terminal with Paul Bonnette and Boyce Meeksconcerning the financial condition of the Company Shesaid that the conversation was initiated by the two em-ployees, who said they were concerned about the finan-cial condition of the Company. There followed a wide-ranging conversation, according to Jenny Ford, duringwhich she said that the Company was losing a substantialamount of money, but had not filed bankruptcy, and thatpart of the problem was with slowpaying customersBonnette suggested that she arrange a meeting of thedrivers and Roger Hunt, president of Teamsters LocalUnion 159, with J Robert Ford According to JennyFord, she reserved a meeting room at the Holiday Inn,67 The witness agreed that the terminal was not closed on that particu-lar Friday121and contacted Roger Hunt by telephone, asking him tomeet with the drivers and "us," but he refused to attendJenny Ford denied that she had threatened to close theCoal Grove terminal or any portion of the business orthat she had said that the terminal was going to beclosed on FridayIIISSUESIn a lengthy complaint, the General Counsel alleges anumber of violations of the National Labor RelationsAct In addition, the complaint was amended at trial bythe General Counsel to allege a further violation of theAct. Summarized, the complaint, as amended, alleges(1)That Respondent, acting through Keith Lewis, atitsCoal Grove facility, in or around June 1983, threat-ened employees with discharge in the event they en-gaged in a strike, and on or about 20 September 1983,threatened to discharge an employee if he did not waivehis collective-bargaining agreement rights.(2)That Respondent, acting through Carl Hamilton atitsMarietta facility, on or about 19 July 1983, threatenedemployees with discharge because of their strike activity,and assaulted employees with a firearm because of theirstrike activity(3)That on or about 26 July 1983, and continuingthereafter, Respondent failed and refused to reinstate cer-tain employees to their former positions of employmentand their former seniority status, after they had made un-conditional offers to return to their former positions ofemployment.(4) That on or about 20 June 1983, Respondent, actingthrough Bob Ford, at its Coal Grove facility, bypassedthe Unions and dealt directly with employees in the col-lective-bargaining unit, by meeting with them and pro-posing lower rates of pay and terms and conditions ofemployment less favorable than applicable to them underthe collective-bargaining agreement then in force(5)That in or about June 1983, Respondent, actingthrough Jenny Ford, at its Coal Grove facility, bypassedthe Unions and dealt directly with employees in the col-lective-bargaining unit by meeting with them and ex-plaining to them Respondent's accounting records andsuggesting that loss of revenue would cause Respondentto close its Coal Grove and Marietta facilities(6)That Respondent failed to continue in full forceand effect the terms and conditions of a collective-bar-gaining agreement, by, on or about 23 July 1983, imple-menting a collective-bargaining proposal not agreed toby the Unions, reducing employee wages and benefits,without a bona fide bargaining impasse having beenreached; by, in or about July 1983, subcontracting workcustomarily performed by employees in the bargainingunit at Respondent's Cincinnati and Columbus facilities;and, since on or about 18 July 1983, by removing workpreviously performed by bargaining unit employees em-ployed at its Coal Grove and Marietta facilities, to otherpoints within the States of Ohio and West Virginia(7) In or about June 1983, Respondent, acting throughCarl Roe, at its Coal Grove facility, bypassed the Unionand dealt directly with its employees by asking them to 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprovide the Company with concessions in the bargainingnegotiations between the employer and the Union.68The General Counsel contends that the evidence sup-ports and proves each of the allegations of the complaint,and that the conduct alleged constituted unfair laborpractices in violation of the Act The General Counselargues that by unilaterally implementing new terms andconditions of employment in the absence of a bona fideimpasse in bargaining,Respondent committed an unfairlabor practice,which,in turn,caused the employees tostrike.A strike caused by an unfair labor practice, con-tends the General Counsel,isan unfair labor practicestrike, and unfair labor practice strikers are entitled to re-instatement after an unconditional offer to return towork The General Counsel further argues that Respond-ent had a duty to bargain with the Union over its deci-sion to subcontract work,and it was not relieved of thatobligation by creating an alter ego,in the form of FordMaintenance and Cleaning Corp Respondent further hasa duty to bargain where relocation of work is based onsavings in labor cost,aswas the case in the relocation oftheMarietta and Coal Grove terminals Finally, the Gen-eralCounsel states that it is an unfair labor practice tothreaten to discharge employees because they participateina strike or other Section 7 activity,and, that CarlHamilton assaulted employees on the picket line byshowing a firearm, and,that his conduct had a tendencyto coerce employees in the exercise of their Section 7rights.Finally, notes the General Counsel,on three occa-sions, each involving employee Paul Bonnette, amongothers, Respondent bypassed the Union and dealt direct-lywith employees.By its actions,says the GeneralCounsel,Respondent violated Section 8(a)(1), (3), and (5)of the Act As part of an appropriate remedy, the Gener-alCounsel urges that Respondent be ordered to reinstatethe employees who made an unconditional offer toreturn to work, discharging employees with less seniori-ty, if necessary,and reinstitute truckdriving and mechan-ical operations at its Coal Grove,Cincinnati,Columbus,and Marietta,Ohio facilities,as existed prior to the unfairlabor practicesThe Charging Party asserts that the employees at Re-spondent's four terminals constituted a single bargainingunit for collective-bargaining purposes,having mergedinto a multiplant appropriate bargaining unit by a courseof conduct Supporting the General Counsel's positions,the Charging Party also argues that a bona fide impasseinbargaining had not been reached when Respondentunilaterally implemented its proposalsThe work stop-pages at Coal Grove and Marietta terminals were pro-tected, argues the Charging Party, and the employeeswere engaged in an unfair labor practice strike There-fore,Respondent violated the Act when it refused to re-instate the employees at the Coal Grove and MariettaterminalsRespondent also violated the Act, says theCharging Party, when it closed the Marietta and CoalGrove terminals in retaliation for the employees engag-68 On motion of the General Counsel,the complaint was amended attrial to include this allegation as para 13(c) of the complaint On a sepa-ratemotion by the General Counsel,the complaint was also amended attrial to include Donald R Rambo as a Coal Grove,Ohio employee ofRespondentmg in an unfair labor practice strike And, the ChargingParty argues,the Respondent violated the Act by meet-ing directly with employees and bypassing the Union,and by threatening and assaulting its employeesRespondent argues that the Union,concerned onlywith its own survival and a continued stranglehold onthe tank truck industry,ignored its obligation to bargain,at the expense of its own members Stating that the Gen-eralCounsel and its witnesses conceded that the strikeagainst Respondent was a reaction to Respondent's uni-lateral implementation of its offer,Respondent concludesthat its actions were justified by an impasse, and,there-fore, all other issues disappeared It was the Union's re-fusal from the outset to bargain in good faith with Re-spondent which created an impasse between the parties,asserts the Respondent The Union,according to the Re-spondent,refused to accede to Respondent's repeated re-quests to bargain individually with the local unions, andinsisted that all authority to bargain had been assigned bythe local unions to the Central Conference of Teamstersand the Ohio Conference of Teamsters,and further in-sisted that the Respondent sign the Central States AreaTank Truck Agreement and the Ohio rider,before itwould even talk to Respondent about potential excep-tionsThat conduct,Respondent concludes,was incon-sistentwith the Union'sobligation to bargainThe Re-spondent states that it had financial difficulties and couldno longer wait,after a 7-1/2-month delay during whichthe Union made no proposals and refused to even reador discuss the Respondent's 23 June 1983 proposals. TheRespondent asserts that in late June 1983 it advised theUnion it would implement its 2 June proposal, as modi-fied by its 24 June proposal, on 3 July 1983, if there wasno resolution by 1 July.Thus, argues Respondent, theUnion knew there was an impasse on 3 July 1983, whenRespondent unilaterally implemented its modified pro-posal.Because there was an impasse,according to Respond-ent, it was entitled to unilaterally implement its last offer,and the subsequent strike was an economic strike, not anunfair labor practice strike.In any event, argues the Re-spondent,there was no unconditional offer by any of thestriking employees to return to work, nor by the Unionon their behalf On the other hand, says the Respondent,itdid reinstate every striker who made a valid requestforwork, although Respondent does conceded that cer-tainworkers who returned to work were assigned toother terminals or put on the payroll of a different cor-poration,as their old jobs did not exist.The Respondent denies that it subcontracted withF & B to haul a single load of freight out of its Colum-bus,Ohio facility;to the contrary F & B contracted tohaul freight under its own authority,utilizing equipmentowned by Gregory Brothers.In Cincinnati,Respondentacknowledges,itdid subcontract with F & B, but onlyto handle peak,overflow business that Respondent couldnot handle In any event,says Respondent,the amountof work handled by F & B in Columbus and Cincinnatiwas de minimis.Respondent also concedes that it partially closed itsCoal Grove facility as a result of the strike,but, accord- FORD BROSing to Respondent, the work was not' transferred else-where-it was lost. In any event, says Respondent, evenif it did transfer work, it had every right to do so in theface of a crippling strike In the case of its Marietta facil-ity,Respondent states that it was forced to transfer thework to a terminal in Parkersburg, West Virginia, or losethe customersRespondent contends that there is no evidence to sup-port the allegation that Keith Lewis threatened employ-eeswith discharge in June 1983 if they engaged in astrikeOn the other hand, says Respondent, the allegedepisode in which Lewis demanded that Orville Spencewaive his seniority rights with Ford Brothers in order tokeep his job with Ford Maintenance and Cleaning was ofno consequence, as Spence was not fired and signed thewaiver on the advice of union counsel Not rising to thelevel of-threats of discharge, Respondent contends, werethe remarks attributed to Carl Hamilton, and similarlylacking in substance is the allegation that he assaultedemployees with a firearm Lastly, Respondent denies theallegations that its president and vice president, Bob andJenny Ford, bypassed the Union and dealt directly withemployeesIII.FINDINGS AND CONCLUSIONSA Respondent's Unilateral Implementation of itsProposalsOn the evidence before me, I find that the Respondentbargained in good faith with the Ohio Conference ofTeamsters, and that a genuine impasse existed on 3 July1983, when the Respondent unilaterally implemented cer-tain changes in terms and conditions of employment af-fecting its employees who were members of collective-bargaining units represented by Teamsters Local UnionsNo 159, 637, 413, and 114, which, in turn, were repre-sented for collective-bargaining agreement negotiatingpurposes by the Ohio Conference of Teamsters.Section 8(d) of the Act provides that the obligationimposed on an employer to bargain collectively with itsemployees (Sec 8(a)(5)) requires that the representativeof the parties meet at reasonable times and confer ingood faith concerning wages, hours, and other terms andconditions of employment, or the negotiation of anagreement, and on request, execute a written contract in-corporating any agreement reached The obligation tobargain collectively, however, does not compel eitherparty to agree to a proposal or make a concessionNLRB v. Herman Sausage Co,275 F 2d 229, 231 (5thCir. 1960). As stated by the Board inUnited Contractors,244 NLRB 72 (1979).Section 8(a)(5) of the Act establishes a duty "toenter into discussions with an open and fair mind,and a sincere purpose to find no basis of agree-ment "NLRB v. Herman Sausage Company Inc,275F 2d 229, 231 (5th Cir 1960) As the SupremeCourt stated inNLRB v. Insurance Agents' Interna-tionalUnion, AFL-CIO (Prudential Insurance Com-pany of America),361 U S. 477, 485 (1960).Collective bargaining then is not simply an oc-casion for purely formal meetings between man-123agement and labor, while each maintain an atti-tude of "take it or leave it", it presupposes adesire to reach ultimate agreement, to enter intoa collective bargaining contract.This obligation does not compel either party toagree to a proposal or to make a concessionNLRBv.American National Insurance Co,343U S 395(1952)However, the Board may, and does, examinethe contents of the proposals put forth, for "if theBoard is not to be blinded by empty talk and by themere surface motions of collective bargaining, itmust take some cognizance of the reasonableness ofthe position taken by an employer in the course ofbargaining negotiations "NLRB v. Reed & PrinceManufacturingCo,205F 2d 131, 134 (1st Cir1953), cert denied 346 U S 887It is well established that "[t]he mere willingness ofone party in the negotiation to enter into a contract ofhis own composition also does not satisfy the good-faithbargaining obligation "United States Gypsum Co,200NLRB 1098, 1100 (1972). "Bargaining presupposes nego-tiations-with attendant give and take-between partiescarried on in good faith with intention of reaching agree-ment through compromise "Winn-DixieStores,243NLRB 972, 974 (1979) In determining whether a partybargained in good faith, it is appropriate to examine the"totality" of its conductNLRB v. Reed & Prince MfgCo., 205 F.2d 131, 135 (1st Cir. 1953), cert denied 346U S 887.It is well settled that even though a collective-bargain-ing agreement may have expired, an employer has a dutyto continue to consult and negotiate with the union, andviolates Section 8(a)(5) of the Act by unilaterally chang-ing terms and conditions of employment prior to the ne-gotiations reaching a genuine impasseElectricMachineryCo. v.NLRB,653 F 2d 958 (5th Cir. 1981) A genuineimpassse is defined as "synonymous with a deadlock, theparties have discussed a subject or subjects in good faith,and despite their best efforts to achieve agreement withrespect to such, neither party is willing to move from itrespective position "ElectricMachinery Co. v. NLRB,supra at 963. "Until the collective-bargaining process hasbeen exhausted, no impasse can occur "Excavation-Con-struction Inc,248 NLRB 649, 650 (1980) And, even if animpasse has been reached, an employer may implementunilaterally only changes it has placed on the bargainingtable"However, one of the circumstances which theBoard insists upon in such cases is that the employer'sunilateral change must be consistent with the employer'sprevious proposal to the union of changes in the expiredcontract "Stone Boat Yard,264 NLRB 981, 982 (1982)The General Counsel and the Charging Party contendthat there was no impasse on 3 July 1983, when Re-spondent unilaterally implemented its proposals affectingterms and conditions of employment of union membersemployed at its four Ohio terminals 69 The General69 The General Counsel and the Charging Party do not argue that Re-spondent was bound by the proposed Central States Area Tank TruckAgreement,which had been approved in the 13-state Central AreaContinued 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel points out that the Union and the Respondentwere actively engagedin bargainingup to within a weekof the implementation, and that the Union's position wasfar from inflexible, including, as it did, an offer from theUnion to apply the lower Kentucky rider rates to a por-tion of Respondent's business The Union's insistence thatRespondentsigntheCentral States Area Tank TruckAgreement and the Ohio rider, according to the GeneralCounsel, was merely good, hardbargaining,and was notunreasonable since on 7 December 1982, Respondent hadagreed to sign these agreements, and remained commit-ted to do so until 1 April 1983 In view of Respondent'sfailure to give the Union advance notice ofits intentionto implement on 3 July, the General Counsel does notconsider the Union's failure to respond to Respondent'scounterproposal by 1 July to be a valid ground for im-plementation.To this line of argument, the Charging Party adds thatfrom 1 April to 2 June, Respondent made no effort tocontact the Union to arrange mutually agreeable datesonwhich to resume negotiations. Unknown to theUnion, and not evidenced in Respondent's 24 June letter,except by the vague request to "Please let us know byJuly 1, 1983," Respondent made a decision to unilaterallyimplementits24 June proposal even before making it,contends the Charging Party The Union, argues theCharging Party, had no meaningful opportunity to reactto the proposal, and negotiations had not reached thepoint where there was no realistic possibility that a con-tinuationof discussionwould not have been fruitful.There was, says the Charging Party, no apparent senseof urgency, because negotiations had been going on for 7months, during which no meetings were held for 2 and 3months at a time.The course of bargaining up to the point at which Re-spondent unilaterally withdrew its proposals, however,does not support the General Counsel and ChargingParty's contention that prospects for further compromisestillexistedTo the contrary, the position of the Unionwas then, as it had always been throughout the negotia-tions, that all employers were expected to sign themaster agreement and the appropriate state rider beforeany individual addendum could be negotiated In short,the only contract which the Union was willing to signwas one of its own compositions, and it was unwilling tomove from that positionAs early as 22 February 1982, Respondent notified theCentral Conference of Teamsters of its withdrawal fromthe multiemployer bargaining unit, known as Labor Re-lationsAdvisory Association, which had previously bar-gained with the Teamsters on behalf of the employermembers of the Association, and of its intent to bargainseparatelywith the local unions representing Respond-ent's employees over the terms and conditions of a newcollective-bargaining agreement to replace the one expir-ing on 14 November 1982. Respondent repeated noticeof its withdrawal from the Association and intent to bar-Region,but was part of the package oftwo agreements(including a pro-posed Ohio rider) which had been defeated by the Ohio Teamster mem-bership, nor, do they contend thatRespondentviolated the Act on IApril 1983 by withdrawing all of its previous offers and proposalsgain on a "terminal-by-terminal" basis in another letter tothe Central Conference, dated 9 September 1982, copiesof which were sent to the four local unions involved. Inthat letter,Respondent asked to be consulted beforemeetings were set up Stating that he had heard nothingfrom the representatives of the local unions, by letter-of21October 1982 Respondent's president advised the fourlocal unions that he had prepared a written proposal andwould like to meet with them to discuss itNotwithstanding Respondent's desire to negotiate sep-aratelywith each local union, by letter of 25 October1982, the Central Conference of Teamsters informed allemployers by the Central States Area Tank TruckAgreement that local unions had not authority to negoti-ate a renewal of the Tank Truck Agreement, because, itwas asserted, under the International Union's constitu-tion,, the local unions were required to negotiate solelyand exclusively through committees established by theCentral Conference of Teamsters 70When bargaining on new contracts in October 1982,theCentral Conference of Teamsters,innegotiating anew Central States Area Tank Truck Agreement, andthe Ohio Conference of Teamsters, in negotiating a newOhio rider, met only with the employers as a group,even though the employers were no longer collectivelyrepresented by a multiemployer bargaining unit. Al-though individual employers were able to present theirindividual proposals,at least inthe Ohio rider negotia-tions, if they had any, that was done at group bargainingsessionsattended by the Ohio Conferencebargainingcommittee and such employers as cared to attend 71From these point employer bargaining sessions, thereemerged by early December 1982 a single proposed Cen-tralStatesArea Tank Truck Agreement and a singleOhio rider .72From the outset of the goal of the Ohio Conference ofTeamsters, operating under instructions from the CentralConference of Teamsters, was that all tank truck carriersinOhio had to become parties to the new Central StatesArea Tank Truck Agreement, and to the new OhioriderThe Union's position in this regard never changed70 The record is silent about whether or not other employers coveredby the expiring Central States Area Tank Truck Agreement (and individ-ual state riders)requested separate negotiations with local unions repre-senting their employees It is reasonable to infer, however, from the factthat the Central Conference of Teamsters found it necessary to addressthe question of negotiations with local unions in its letter to all employersof 25 October 1982, that the issue was a matter of concern to the Team-sters Union41 The record is silent as to the mechanism by which the group bar-gaining sessions were actually scheduled and, in the absence of evidenceto the contrary,itmust be assumed that Respondent and the other em-ployers agreedto the timing and locations of the bargaining sessions Re-gardless, if the Respondent,a southern Ohio employer, wanted to partici-pate in the negotiations for renewal of the Central States Area TankTruck Agreement, its representatives would have had to travel to Rose-mount, Illinois, where the negotiations began on 28 October 1982, some-thing the Respondent apparently chose not to do It did, however, par-ticipate in bargaining sessions over a new Ohio rider,which began in Co-lumbus, Ohio, on 1 November 1982 At the opening of the Ohio riderbargaining session, Russell Albright, chairman of the Ohio Tank TruckCommittee,announced the local unions would not have separate negotia-tions with the employers72 This record does not cover the progress of negotiation of riders inother States within the Central Conference of Teamsters FORD BROSthrough 1982 and 1983,and even after the strike againstRespondent began, the Ohio Conference remained un-willing to consider entering into an addendum with Re-spondent to deal with any special needs it may have had,unless the Respondent first agreed to sign the CentralStatesTank TruckAgreement and the Ohio rider.For its part, as early as 9 November 1982, Respondentsubmitted a written proposal to the Ohio Conference ofTeamsters,offering a contract on terms materially differ-ent from the expiring Central States Tank Truck Agree-ment and Ohio rider,including paying drivers on a per-centage of gross revenues basis, instead of on a mileagebasisThis proposal by Respondent was rejected, as wereindividual proposals by other carriers, but the carriers,including Respondent,followed up with a joint proposal,and following further negotiations, with a common finalofferwhich, on 7 December 1982, the Ohio Conferenceof Teamsters agreed to submit to its membersThe Cen-tralConference of Teamsters and the carriers participat-ing in bargaining with the Central Conference hadagreed on a tentative Central StatesArea Tank TruckAgreement by 1 December 1982. Although it did notparticipate in negotiating the tentative Central StatesArea Tank Truck Agreement, Respondent agreed to bebound by its terms on 12 January 1983.The tentative Central States Area Tank Truck Agree-ment and the tentative Ohio rider were presented as apackage to the Ohio Teamsters union members for a rati-fication vote in January 1983 The Ohio Teamsters unionmembers who did not vote separately on the individualagreement,rejected the combined agreements Consider-ing the results of voting by union members in all Stateswithin the Central Conference of Teamsters, the CentralStates Tank Truck Agreement was approved. The situa-tion in Ohio was apparently both unprecedented,and un-anticipated and, as a result,theOhio carriers and theOhio Conference of Teamsters were unable to agreewhether either, neither, or both of the agreements hadbeen approved. The Union took the position that theTank Agreement had been approved, but the carrierstook the position that either both of the agreements hadbeen ratified,or neither of them had been ratified,and, atthe bargaining session of 22 March 1983,stated that theiroffer of 7 December 1982 was their final offer. Respond-entwhose president was in attendance,did not at thattime disassociate himself from the position taken by theother carriersBut, subsequently, by letter of 1 April1983,Respondent'spresident,J.Robert Ford,notifiedthe Ohio Conference of Teamstersthat it waswithdraw-ing all proposals before the Union, including those ofNovember and December 1982, and March 1983, andasked for an "immediate session to discuss issues " In re-sponse, Russell Albright, chairman of the Ohio Confer-ence of Teamsters Tank Truck Committee, by letter of 4April 1983, asked Ford to contact his officeregardingmutually agreeable datesThere was, it appears, no further contact between Re-spondent and the Ohio Conference of Teamsters until 2June 1983, however, when Respondent submitted an-other written proposal to the Ohio Conference of Team-stersDifferingmarkedly from the carriers' commonoffer of 7 December 1982, and the expired Central States125Area Tank Truck Agreement and the expired Ohio rider,Respondent's2 June proposal provided that driverswould be paid a percentage of gross revenues for tripsover 25 miles,and hourly wages variously at $9 or $10per hour.73At a bargaining session held on 23 June, the OhioConference of Teamsters, through Russell Albright, re-jected the percentage proposal concept,but offered toconsider allowing Respondent to haul freight originatinginKentucky under the lower rates of the KentuckyriderAlbright testified that although he did not recallsaying so to Respondent's president,JRobert Ford, Re-spondent's only option was to sign the proposed CentralStatesArea Tank Truck Agreement and the Ohiorider'74 before anyone would talk to him about an ad-dendum,such as the Kentucky rider The bargaining ses-sion terminated inconclusively,with no agreement.Respondent's next proposal to the Ohio Conference ofTeamsters was in the form of a letter, dated 24 June1983, in which Respondent offered to accept $10 perhour and 25 cents per mile for 3 years,if it applied totraffic at all of Respondent's terminals, and included afreeze on health and welfare benefits for the duration ofthe contractAlluding to Respondent'sfinancial prob-lems, J.Robert Ford, who signed the letter,requested areply by 1 July 1983 75 In a cover letter from Ford's at-torney to the president of Local Union 159 forwarding acopy of Ford's 24 June letter to the Ohio Conference,the attorney stated that the deadline for consideration oftheCompany's last proposal was 1 July. Neither theOhio Conference or Conference of Teamsters, nor LocalUnion No.159 replied to the Respondent's proposal by 1July, or at any later time.In a letter dated 2 July 1983, J.Robert Ford informed the Ohio Conference of Teamstersthat an impasse existed, and that beginning the next dayRespondent would implement its last proposal, whichFord characterized as its 2 June 1983 proposal modifiedby its 24 June 1983 proposal As announced,Respondentunilaterally implemented certain proposals at its fourOhio terminals(Columbus,Cincinnati,Marietta,andCoal Grove) on 3 July 1983 On 18 July the employeesat the Coal Grove terminal began a strike which was no-tauthorized by the Union,the employees at the Mariettaterminalwent out on an unauthorized strike the nextday.Here the question is whether or not the Respondentnegotiated in good faith,and whether at the time it uni-laterally implemented its proposals a genuine impasse ex-43 Respondent's 2 June 1983 proposal in many respects was similar toits earlier written proposal of 9 November 1982, but there were also somenotable differences,in the form of reductions in pay or benefits in the 2June 1983 proposal as compared to the 9 November 1982 proposal Inparticular,the 2 June proposal made reductions in the proposed pay fordrivers and mechanics, limited reimbursement for lodging and food whiledrivers were away from home overnight,eliminated Respondent's pay-ments to the Central States Health and Welfare Fund,reduced Respond-ent's payments to the Central States Pension Fund, created a new griev-ance procedure,and added a mechanic addendum74 The Ohio Teamsters membership ratified an Ohio rider on 1 August198375 Ford testified that he told Albright that he could not wait anylonger,when he delivered his letter to Albright on 24 June Albright tes-tified that he did not recall whether he spoke to Ford on that day 126DECISIONSOF THE NATIONALLABOR RELATIONS BOARDistedbecause the negotiations were deadlocked, as aresult of the Union having adopted and maintained a"take it or leave it" bargaining position from which it re-fused to moveThe Teamsters Union's intentions in 1982 and 1983were unmistakably clear It wanted a master agreementcovering all employees in the Central States Area, withseparate riders for each of the 13 States to take care ofsetting the wage rates and certain other terms and condi-tions of employment applicable in each individual State.That was the structure of previous collective-bargainingagreements negotiated with the multiemployer bargain-ing unit, then known as the Labor Relations AdvisoryAssociation,which was disbanded in 1982 by the em-ployers The Central Conference of Teamsters, which setpolicy for all State and Local Teamster bodies, gave in-structions to Teamsters bargaining committees to acceptnothing less in the 1982-1983 negotiations For its part,the Ohio Conference of Teamsters bargaining committee,which first met with the Respondent individually on 23and 24 June 1983, almost 8 months after bargaining overa new collective-bargaining agreement began, adheredfaithfully to the Central Conference's directives. RussellAlbright, the bargaining committee chairman, rejectedcategoricallyRespondent'sprecentagepay proposal(which differed from the mileage and hourly rates of theprevious Ohio rider) advanced in the latter's 2 June pro-posal and, although, as he testified, he did offer to con-sider allowing Respondent to haul freight originating inKentucky under the Kentucky rider, it was his positionthat before anyone would talk to Respondent (in this in-stance, its president, J. Robert Ford) about an adden-dum, such as the Kentucky rider, the Respondent's onlyoptionwas to sign the proposed Central States AreaTank Truck Agreement and the proposed Ohio riderThe Respondent's objective were at odds with those ofthe Union from the start Contrary to the Union's desirefor a multiemployer master agreement at the CentralStates level, with multiemployer state riders for each ofthe 13 States in the Central States area, Respondentwanted to negotiate individual collective-bargainingagreements with the four Teamsters Local Unions repre-senting its employees It first informed the Union of itsdesire in this regard in February 1982, and repeated itsdesire to negotiate with the individual local unions inSeptember 1982, prior to collective bargaining over thenew agreements beginning The Central Conference ofTeamsters and the Ohio Conference of Teamsters, how-ever, rejected all employer attempts to bargain with indi-vidual local unions, stating that only bargaining commit-tees established through the Central Conference couldbargain on behalf of the local unionsMoreover, whenbargaining began in October 1982, the bargaining com-mittees appointed by the Central Conference and theOhio Conference of Teamsters met with the employersas a group, and not separately with individual employ-ers 76'S As noted previously, the Union conceded that employers who werenot members of multiemployer unit, which included all employers in theCentral States area in 1982-1983, were entitled to bargain as individualsSo far as the Union was concerned, however, that right did not extend tobargaining sessions with individual employersThe Respondent, for whatever its reasons, retreatedfrom its earlier position, and joined other employers inbargaining with the Ohio Conference bargaining commit-tee over a new Ohio rider It participated in the Novem-ber and December 1982 bargaining sessions which pro-duced a proposed Ohio rider which the Union's bargain-ing committee agreed to recommend to the union mem-bership 77 The Respondent agreed to be bound not onlyby the proposed Ohio rider, in the negotiation of whichitparticipated, but by the proposed Central States AreaTank Truck Agreement, in the negotiation of which itdid not participate 78 Through the concessions which itmade, and by its agreement to be bound by the proposedCentral States Area Tank Truck Agreement and the pro-posed Ohio rider, Respondent demonstratd good faithand the sincere desire to reach agreement with theUnion.Thus, early in the negotiations, Respondent made sub-stantial concessions to the Union and agreed to collec-tive-bargaining proposals negotiated with and acceptableto the bargaining committees of the Central Conferenceof Teamsters and the Ohio Conference of Teamsters,which, if approved by the union membership, wouldhave met the bargaining objectives of the two confer-ences. The proposed agreements were not consummated,however, as the Ohio Teamsters union membership re-fused to ratify them, despite the recommendations of thenegotiating committees of the two conferencesWhile itiscertainly true that the Ohio Teamsters membershiphad a right to reject the agreements, it was their action,and not the result of anything done or not done by Re-spondent, which resulted in the failure of bargaining ef-forts up to that point to produce binding collective-bar-gaining agreements covering union members and em-ployers in Ohio.While the course of bargaining after the Ohio Team-stersmembership rejected the proposed agreements,throughMarch 1983, does not appear to have beenmarked by a sense of urgency to reach new agreements,including, as it did, only one meeting in February andone meeting in March between the employer and thebargaining committee of the Ohio Conference of Team-sters, I do not find that to indicate any particular lack ofinterest or diligence attributable to the Respondent Itwas the Ohio union membership, after all, which rejectedthe proposed agreements, not the Respondent, and thebargaining committee of Ohio Conference of Teamsters,so far as the record indicates was still willing to meet thebargain only with the employers jointly. Whatever lackof urgency there may have been, it was mutual, andthere is nothing in this record indicating that any par-ticular pressure was exerted by the Union to resume ne-gotiationsUnder the circumstances, the Union had at" The employers submitted a joint proposal to the union bargainingcommittee on or about 24 November 1982 At the 7 December 1982 ses-sion, the union bargaining committee agreed to recommend to the Ohiounion membership acceptance of the employers' "final common offer "78 In fairness, of course, it should be noted that Respondent apparentlychose not to travel to Illinois to participate in the Central States AreaTank Truck Agreement negotiations FORD BROS127least as much of an obligation as the employers to get ne-gotiations started again and keep them moving.Another period of relative inactivity began on 1 April1983 when Respondent withdrew its previous offers (no-tably, it withdrew from the employer's common offer of7December 1982, which the employers, without objec-tion by Respondent, had reasserted on 22 March 1983),and asked for an immediate session to discuss issues Inresponse, by letter of 4 April, the Union asked Respond-ent to contact it regarding mutually agreeable dates.There was no subsequent contact by either side, howev-er, until Respondent sent written proposals to the Unionon 2 June 1983.But,while Respondent could have acted more dili-gently than it did, I do not agree that the Union waswithout fault and acted with due diligence under the cir-cumstancesUp until then, the Union had refused tomeet with Respondent individually and, when requestedto do so immediately by letter from Respondent of 1April, begged the issue by telling the Respondent in aletter of 4 April to contact the Union's office concerningdates. If the Respondent can be criticized for failing tofollow up on the Union's 4 April letter, the Union can becriticizedwith equal force for not responding to Re-spondent's 1 April letter by proposing a date for a meet-ing, instead of attempting to avoid a commitment andshifting the burden back to RespondentThe General Counsel argues that in view of Respond-ent's failure to give the Union advance notice of itsintent to unilaterally implement its proposals on 3 July,the Union's failure to reply to the Respondent's counter-proposal (that of 24 June) by 1 July hardly constitutes avalid ground for implementation. The Charging Partyconcurs, arguing that Respondent did no more thanmake a "vague request" for an answer by 1 July TheGeneral Counsel and the Charging Party argue that noimpasse had been reached by 3 July, in any event, as sig-nificant give and take had occurred at the 23 and 24June meeting, at which there had been an exchange ofproposals and counterproposals, negating the "conclusionthat the prospects of further compromise were nil"79If the events between 2 and 3 July were considered inisolation, arguably the positions of the General Counseland the Charging Party would have merit. Clearly, Re-spondent did not expressly in writing put the Union onnotice on 24 June or at any other time prior to 2 Julythat it intended to unilaterally implement its proposals ifitdid not receive a response to its 24 June proposals by 1July. In his letter of 24 June, J Robert Ford said of hisproposals only, "please let us know by July 1 1983," andJames W. Muldoon, Respondent's attorney, in his coverletterforwarding Ford's 24 June proposal to LocalUnion 159, said, "Please note the company's deadline forconsideration of this last proposal is July 1, 1983." Nei-ther of these statements make mention of Respondent'sintention to unilaterally implement its proposals other-wise J Robert Ford's testimony that he told Russell Al-bright orally on 24 June that he needed a vote by theemployees by the following weekend, otherwise, he "in-tended to implement that proposal," is not corroboratedby Albright, who said he did not recall whether hetalked to Ford on that day. As a union leader, it ishighly unlikely that he would have failed to recognizethe importance of such a threat by an employer andwould have remembered it, if he heard it. In the finalanalysis, I find the written communications to be entitledto the greatest weight as evidence of Respondent's inten-tions, and lack of clear statement of its intent to unilater-ally implement in either of two written communicationsto the Union cannot be overcome by a disputed oralstatementIn any event, if it is assumed that Respondent did putthe Union on notice of its unilaterally established dead-line for acceptance of its offer and its intent to unilateral-ly implement its proposals if the deadline was not met,thatmethod of bargaining if it constituted the entirecourse of bargaining between the two sides, would notsatisfy the definition of the duty to bargain collectivelycontained in Section 8(d) of the Act.Winn-Dixie Stores,243 NLRB 972, 974 (1979). As the Board said inWinn-Dixie,supra "[c]learly this duty requires more than goingthrough the motions of proffering a specific bargainingproposaland merely giving the bargaining agent anopportunity to respond " Accepting, for the moment,Respondent's claim that it notified the Union of its intentto unilaterally implement its proposals, if they were notaccepted in 7 days, it is clear that Respondent intendedto implement them whether the Union accepted them ornot. Standing alone, that constituted nothing more thangiving the Union an ultimatum to accept it or else, andthuswould be nothing more than ritual or pro formabargaining, not good-faith bargaining,Winn-Dixie Stores,supra.Where the collective-bargaining process has notbeen exhausted, no impasse can occurExcavation-Con-struction,supra at 650But, events between 2 June and 3 July do not, ofcourse, represent the entire course of bargaining betweenthe Respondent and the Union By June, if not earlier,the collective-bargaining process had been exhausted, be-cause by then, despite their best efforts to achieve agree-ment, neither party was willing to move from its posi-tion, and at that point the negotiations were deadlockedThe Union adamantly insisted that the Respondent's onlyoption was to sign the Central States Area Tank TruckAgreement and the Ohio rider, an unyielding positionwhich it had held throughout the negotiations whichbegan in October 1982, almost 8 months earlier Al-though the Respondent modified its pay proposal on 24June it showed no disposition to accede to the Union'sdemand that it sign the Central States Area Tank TruckAgreement and the Ohio riderFor its part, the Respondent, which in early 1982stated that it wanted to bargain individually with thefour local unions representing its employees, attemptedto compose its differences with the Union by makingsubstantial concessions in its position, to the extent, atone point, of agreeing to be bound by the proposed Cen-tral States Area Tank Truck Agreement and Ohio riderWhen the proposed agreements were not ratified by the19 CitingAaron BrosCovNLRB,661 F 2d 750, 755 (9th Cir 1981)Ohio union membership, the Respondent reverted back 128DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDto its original position that it wanted agreements with thefour local unions representing its employeesWhile the obligation to bargain does not compel eitherparty to make concessions, it is required that the partiesmake a serious attempt to resolve their difference andreach a common ground.NLRB v.AmericanNational In-suranceCo,343U.S 395 (1952),NLRB v. InsuranceAgents,361U.S. 477 (1960). Considering the totality ofits conduct, it is evident that the Respondent did make areasonable effort to compose its differences with theUnion and, I conclude, bargained in good faith to a gen-uine impasse.While the Teamsters Union had a right to negotiatefor a master agreement and individual state riders to besigned by all carrier-employers, by refusing to acceptanything different, or to even discuss local addendums ormodificationswith individual employers until theyagreed to sign the master agreement and appropriatestate rider, the Union risked putting itself in the same"take it or leaveit"bargainingposture which the Su-preme Court condemned inNLRB v. Insurance Agents,supra, 361 U.S at 487 A union, dustas is anemployer, isrequired to bargain in good faithin a sincereeffort tofinda basisfor agreement, and while that doesnot meanthat it must make concessions, neither canitmaintain anattitude of "take it or leave it."In this case, by 24 June, insofar as the Union was con-cerned, its position with respect to the Respondent wasone of "take it or leave it." The Respondent was, as therecord indicates without contradiction, a small carrier,with whom, it appears, the Union was not greatly con-cerned. It is inferrable from the record that the CentralConference of Teamsters and the Ohio Conference ofTeamsterswere mainlyintenton reaching agreementwith the large carrier on a master agreement and stateriders,with, it seems logical to assume, the expectationthat the smaller carriers would sooner or later be forcedto fallin line.A brief overview of the course of bargaining clearlydemonstrates the Union's lack of interest in the Respond-entThe Respondent's requests in February and Septem-ber 1982 for negotiations with the four local unions rep-resenting its employees and that it be consulted in estab-lishingmeeting times and places were not even givenpersonal replies by the Central Conference or Ohio Con-ference, and negotiations were begun and completed bythe Central Conferenceon a masteragreement withouttheRespondent being present In negotiating the pro-posed Ohio rider in the fall of 1982, Respondent wasonly one of a number of carriers involved, and there isnothing in the record to indicate it played any sort ofmajor role in fashioning the proposed agreement whichwas eventually agreed to by the carriers and the unionnegotiating committee, but rejected by the Ohio unionmembership.When, on 1 April Respondent notified theOhio Conference that it was withdrawing its earlieroffers, the Ohio Conference took no initiative to enterinto bargaining with the Respondent, being content, itappears to let the matter ride In the meantime, however,itappears from the record that the Ohio Conference ne-gotiated another Ohio rider with other Ohio carriers, andthat proposed Ohio rider was ratified by the Ohio unionmembership in August 1983Itwas only after the Respondent submitted writtenproposals on 2 June that the first meeting between theRespondent, individually, and representatives of the bar-gaining committee of the Ohio Conference took place on23 June, and even then there was no discussion of Re-spondent's proposals, other than a categorical rejectionby the Union of Respondent's percentage proposal con-cept.According to the testimony of the chairman of theOhio Conference negotiating committee, Russell Al-bright, Respondent's only option at that time was to signthe proposed Central States Area Tank Truck Agree-ment and the Ohio rider, before anyone would talk toRespondent about an addendum, such as the Kentuckyrider In short, the only collective-bargaining agreementwhich the Union would accept was one of its composi-tionConsidering the Union's unyielding, negotiating posi-tion,Respondent's submission of a modified proposal on24 June was a useless act. The Union had no intention ofaccepting anything less from Respondent than its signa-ture on the proposed Central States Area Tank TruckAgreement and the Ohio rider, and the Respondent's 24June proposal did not remotely approach that The Re-spondent, by implementing its proposal on 3 July, didnot deprive the Union of adequate time to consider itslatest proposal, because the Union had no intention ofconsidering it at allThen negotiations by then weredeadlocked by the Union's refusal to move from its posi-tion.The collective-bargaining process was exhausted,and a true impasse existedExcavation-Construction,supra,ElectricMachinery Co.,supraRespondent's right to unilaterally change existingterms and conditions of employment was limited tochanges consistent with its previous proposals to theUnion.NLRB v. Herman Sausage Co.,supra,Stone BoatYard,supraA comparison of the proposals implementedunilaterally by Respondent on 3 July shows that theywere the same as its proposals to the Union of 2 June, asmodified on 24 JuneAccordingly, since Respondent had negotiated in goodfaith, and a genuine impasse existed at the time, and theRespondentunilaterallyimplementedonlychangeswhich it had placed on the bargaining table, it did notviolate the Act on 3 July 1983 by unilaterally changingexisting terms and conditions of employment. Since Re-spondent did not violate the Act by unilaterally imple-menting the changes, the strike engaged in by its em-ployees at its Coal Grove and Marietta, Ohio terminals,without union sanction, beginning on 18 and 19 July1983, respectively, the cause of which it is undisputedwas the unilateral changes implemented by Respondent,was an economic strike, and not an unfair labor practicestrikeB Reinstatement of Striking EmployeesArguing that Respondent's Coal Grove and Mariettaterminal employees were engaged in an unfair laborpractice strike which terminated on 26 July 1983 follow-ing an unconditional offer to return to work, the General FORD BROSCounsel and the Charging Party allege that Respondentviolated Section 8(a)(1) and (3) of the Act by its refusalto return the employees to their former, or substantiallyequivalent, positions of employment Respondent, for itspart, argues that the employees were engaged in an eco-nomic strike, not an unfair labor practice strike, and theywere not entitled to reinstatement even if an uncondi-tional offer to return to work was made, absent a settle-ment. In any event, contends the Respondent eventhough there were no unconditional offers to return towork, it did reinstate every striker who made a valid re-quest for work, and sought out some who did not makerequests and offered them workFor reasons previously stated, I find that Respondent'semployees at its Coal Grove and Marietta terminals whostruck on 18 and 19 July 1983 were engaged in an eco-nomic strike, not an unfair labor practice strike. The factthat they were economic strikers, however, does not ruleout that at some point they may have become entitled toreinstatement to their former positions, or to substantiallysimilar positionsIt is well established that an economic striker is en-gaged in protected activity under Section 7 of the Act.Brooks Research & Mfg,202 NLRB 634, 636 (1973) Anemployer may hire permanent replacements for econom-ic strikers, and may lawfully refuse an economic striker'srequest for reinstatement if the striker has been perma-nently replaced by the time the strike endsNLRB vMackay Radio Co,304 U S 333 (1938),Belknap, Inc. vHale, 463U.S. 491, (1983). An economic striker whomakes an unconditional request for reemployment is enti-tled to his former position unless the position has beenfilled by a permanent replacement, or unless some otherlegitimate and substantial business justification existsNLRB v. Fleetwood Trailer Co.,389 U S 375, 379 (1967);NLRB v W. C McQuaide, Inc,552 F 2d 519 (3d Cir.1977);Medallion Kitchens,275 NLRB 58 (1985)But even if the position of an economic striker whounconditionally requests reinstatement has been perma-nently filled, that does not end his entitlement to reem-ployment InNolan Systems,268NLRB 1248, 1249(1984), the Board heldIt is well established that economic strikers havethe right to be treated equally with nonstrikers. TheSupreme Court inNLRB v Fleetwood Trailer Co,389 U S 375, 381 (1967), stated that"the status of the striker as an employeecontinues until he has obtained "other regularand substantially equivalent employment." .Ifand when a job which the striker is qualified be-comes available, he is entitled to an offer of rein-statement. The right can be defeated only if theemployer can show "legitimate and substantialbusiness justification."NLRB v. Great DaneTrailers,388 U S. at 34.8080NLRB v Great Dane Trailers,388 U S 26 (1967)129InLaidlaw Corp,supra,8 i the Board relies on theprinciples set forth inFleetwood Trailerand heldthat economic strikers who unconditionally applyfor reinstatement when their positions are filled bypermanent replacement are entitled to full reinstate-ment upon the departure of replacements unlessthey have in the meantime acquired regular andsubstantially equivalent employment or the employ-er can sustain its burden of proof that the failure tooffer reinstatement was for legitimate and substan-tial business reasons.InHarvey Engineering Corp,270NLRB 1290, 1292(1984), the Board summarized an employer'sobligationasAn employer is obligated to accord economicstrikers preferential status and to immediately rein-state them on application when their previous orsubstantially equivalent positions become available,absent legitimate and substantial business justifica-tions"The employee bears the burden of showing that le-gitimate and substantial business reasons (including thehiring of replacements) justify his refusal to reinstate eco-nomic strikers."NLRB v. W. C. McQuaide, Inc.,supra at531;NLRB v. Murray Products,584 F 2d 934 (9th Cir1978);Associated Grocers,253 NLRB 31 (1980). While anemployer has no obligation to reinstate an economicstriker until the striker makes an unconditional offer toreturn to work, the offer can be made on the striker'sbehalf by a union, as well as by the striker, personallyNLRB v W. C. McQuaide,supra,AssociatedGrocers,supraAnd an employer violates Section 8(a)(3) and (1)of the Act by failing to immediately reinstate economicstrikerswho have not been permanently replaced andwho make an unconditional offer to return to work or, ifthey have been permanently replaced, when their previ-ous or substantially equivalent positions becomes avail-ableNolan Systems,supra;Associated Grocers,supra.Local Unions 637 and 159 did not authorize the July1983 strike at Respondent's Marietta and Coal Grove ter-minals and, on 19 July, sent telegrams to the Respondentstating that the strikers had been instructed to return towork. The strike continued, however, and on 21 July,Roger Hunt, president of Local Union 159, contacted JRobert Ford requesting a meeting, which was arrangedfor late on 25 July Accompanying Hunt to the meetingwere Bob Moody, a representative of the Ohio Confer-ence of Teamsters who had been asked by Russell Al-bright to assist in negotiations with Respondent, and twoLocal Union 159 stewards, Bill Sparks and Homer Dick-erson.Moody stated that after talking to union memberson the picket line, who said they would not go back towork because Respondent had unilaterally changed thecontract, he attended the meeting in Respondent's CoalGrove terminal, where he asked Ford to put the men atboth terminals back to work Moody testified that he did8' Laidlaw Corp,171NLRB 1366 (1968), enfd 414 F 2d 99 (7th Cir1969), cert denied 397 U S 920 (1970) 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot attach any conditions to the request According toMoody, Ford declined to put the men back to work,stating that he was acting on the advice of his attorneysMoody testified that when he left the terminal after themeeting, he told the pickets to go home and call in re-porting for work and, to the best of his knowledge, thatiswhat they did Moody acknowledged that he did nothave any contact with Local Union 637 members (Mari-etta terminal) before meeting with Ford on 25 July at theCoal Grove terminal and, in fact, had not been awarethat the Marietta drivers were on strikeuntil earlier inthe day of 25 July Moody testified that he did not recallhearingHunton 25 July tell Ford that he was there onlyto talk about Ford's signing the Ohio rider, nor did herecall hearing either steward tell Ford on that occasionthat they would only go back to work on their terms.82Roger Hunt testified that at the 25 July meeting,Moody asked Ford to return the people to work, butFord said that he would not until he signed a contractAfter the meeting, Moody instructed the employees totake the picket signs down, which they did.83 UnionStewards Sparks and Dickerson were not called as wit-nessesJ.Robert Ford testified that at the 25 July meeting,Union Steward Sparks said that to get the men back atwork the Respondent would have to restore the benefitsithad taken away He acknowledged that Moody madethe statement that, "we needed to get the men back towork," but that he, Ford, considered that to be only -agoal, not an offer to return to work. According to Ford,Moody made no mention of the Marietta terminal orLocal Union 637 Ford denied telling Moody that on theadivce of his attorneys, he would not put the men backto work. Ford said he met again with Moody on 27 July,but no mention was made at that meeting of a return towork At the meeting on 28 July, however, the Union in-dicated it was interested in getting the men back to workas soon as possibleFord testified that the picket line was down at CoalGrove on 26 July, and that some men called the Compa-ny on 25 or 26 July inquiring about work, but that hedid not talk to any of them personally, and did not con-sider the calls to be sincere, since the terms the Compa-ny had on the table were not acceptable to the Union.The employees who called in were told no work wasavailable at Coal Grove 84 He said that he did not re-ceive any written requests from employees asking toreturn to work. He did not have any contact at all withMarietta local union officials about the Marietta driversreturning to work The picketing stopped at the Mariettaterminal sometime in JulyFord testified concerning the status of a number ofdrivers and mechanics. He said he did not considerLeslie Burd to have been on strike, as he was off workbecause ofillness,later filed a workman's compensation82 Moody acknowleged that the 25 Julymeeting lasted2 to 2-1/2hours, and that Ford and the stewards talked quitea long time aboutgrievancesMoody said he did not get involved in that conversation82 Hunt saidhe believed the picketsignswere down before he andMoody wentinside the terminalfor the meeting with Ford84 Ford conceded there was work available at the Nitro, West Virginiaterminalclaim, and retired effective 12 July 1983 Ellis Davis wasoff sick, then on a combined vacation, and returned towork on 9 August Tex Devore was also on vacation andreturned to work around 9 August. Boyce A Dotson,who was probably on vacation from 1 August to 28August, returned to work on 28 August and is still work-ingWilliam Harold Grimm returned to work on 22 Sep-tember, when he leased his tractor. to Respondent, but inAugust he took a load to California with another driverFred Mann retired after the strike started. Roy Adams, amechanic, retired on 23 August, Larry Allen, anothermechanic, returned to work in August Charles DicusJr., a mechanic who was on strike in August, retired on31January 1984Craig Ervin and Ronald LeMasterwere on strike, Robert Van Derhoof retired HomerDickerson asked to come back to work and was reinstat-ed.Glenn Carr, a Coal Grove driver who went onstrike, did not contact the Company and was not askedto return to work Also not called to come back to workwere Don Howard, George Menhouse, Chester Napier,McGinnis, Meeks, Elmore Napier, Lester Napier, WayneRiffe,Robert Smith, Harry Sparks, Charles Spears,Truesdell, Tommy Ward, Burt Wheeler, Clayton Wheel-er, and Bill Sparks J Robert Ford testified he was notsure about the mechanics.'Ford testified that he was unaware that any employeecontacted the Company between 26 July and 3 Augustasking to return to work. After 3 August, said Ford, "allemployees who contacted me were reinstated; no onewho made a request was not reinstated "85Ford testified that the Respondent terminated its oper-ations at Coal Grove about 18 July because it was neces-sary to survive. The Marietta terminal was closed about21 July because operations could not be carried on fromtherewhile picketing was going on 86 According toFord, after the Coal Groveterminalwas closed, therewas no work available at Coal Grove, most of the workwas in the Charleston, West Virginia area, at Nitro Hesaid there was no work available at the Marietta terminalafter it closed, and the Parkersburg, West Virginia termi-nal did not open until sometime in August Ford said hedid not reopen the Marietta terminal after the removal ofthe picket line because he believed the drivers were stillon strike against the Company, all the equipment hadbeen moved out, a lease for the Parkersburg facility hadbeen signed, and the Company was trying to sell theMarietta facility.According to J Robert Ford, the drivers who re-turned to work in August and September were compen-sated at whatever rate was being paid at the terminalwhere they were assigned If they were assigned to anOhio terminal, drivers were paid $10 50 an hour and 25cents a mile. If they were assigned to the Nitro, WestVirginia terminal, they were paid the same as otherNitro drivers, 20 percent of gross revenue if they drove85 Ford said there may have been some Coal Grove drivers whose re-quest for reinstatement was not granted, but he could not identify them86 According to J Robert Ford, Ashland Oil, one of the large Mariettaaccounts, would not let Respondent load at the nearby Ashland Oil facili-ty while there were pickets around Respondent's Marietta terminal FORD BROS.a company truck, 65 percent if they drove their owntrucks.Of the 52 employees named in the complaint as havingparticipated in the strike and alleged to have made un-conditional offers through the Union to return to theirformer positions of employment, 12 were called as wit-nesses by the General Counsel.87 The General Counselalso called another employee who participated in thestrike,butwho was not a member of the Union andwhose name was not listed in appendix A of the com-plaint 88Six of the thirteen employees who testified saidthey returned to work, four for Respondent,89 and twoforFordMaintenance and Cleaning Corporation 90Sevenof the employees who testifiedsaidthey were notreemployed 91 None of the former Marietta terminal em-ployees who testified were reemployed 92 Three of theemployees who were reemployed claimed they did notparticipate in the strike 93 Two of the employees whowere not reemployedmade a similarclaim 94 Ten of theemployees who testified said they contacted Respond-ent95 on July 26 or soon thereafter indicating their readi-ness to return to work. One employee, William Stover,testified he was off work because of illness from 17 to 21July, and that he contacted Respondent on 21 July andstartedwork that day Two employees apparently didnot contact the Respondent at all after the strikeended 96Ifind that the General Counsel has proven by a pre-ponderance of the evidence that on 25 July 1983 theTeamstersUnion, acting through its representative,RobertMoody, made an unconditional request to JRobert Ford, Respondent's president, to reinstate to theirformer positions the union members then engaged in eco-nomic strikes at Respondent's Coal Grove and Marietta,Ohio terminals. I further find that J. Robert Ford imme-diately rejected the request, stating that he was acting onthe advice of his attorneyHaving had the opportunity to observe the demeanorof the witnesses while testifying, and to weigh the proba-bilityor improbability of their testimony in relation tothe established facts and testimony of other witnesses, Iconclude that Robert Moody was a credible witness Histestimony that he unconditionally requested that the menbe put to work was corroborated by Roger Hunt, thepresident of Local Union 159 Moreover, J Robert Fordtestified thatMoody said, "we needed to get the men87 The names of 52 employees are listed in appendix A of the com-plaintOf the employees named, 16 are listed as employees at Respond-ent'sMarietta terminal,the balance at its Coal Grove terminal The 12striking employees who testified were Paul Bonnette, Ellis E Davis, TexDevore,WilliamH Grimm, Boyce Meeks, William Stover, CharlesDacus, Ronald M LeMaster, Harold Bonnette, Lester Jackson, WilliamMcCoy, and Larry Quillen88 Orville Spence89 Tex Devore, Ellis E Davis, William Stover, and William HGrimm90 Ronald M LeMaster and Orville Spence9i Charles Dicus, Paul Bonnette, Boyce Meeks, Larry Quillen, LesterJackson,William McCoy,and Harold Bonnette92 Larry Quillen, Lester Jackson,WilliamMcCoy, and Harold Bon-nette93 Ellis E Davis, William Stover, and William H Grimm94 Charles Dicus and Lester Jackson95 Keith Lewis, Russell Fief, J Robert Ford, or Carl Hamilton16 Paul Bonnette and Boyce Meeks131back to work," and that was followed up by union inter-est on 28 July in getting the men back to work as soonas possible. I further credit Moody's testimony that JRobert Ford refused the request to put the men back towork, stating he was acting on the advice of his attor-ney In that regard, I do not credit J Robert Ford'sdenial that he made that statement Ford had used theoccurrence of the strike as the occasion for halting oper-ations at the Coal Grove and Marietta terminals, withoutgiving the Union notice or an opportunity to bargain,and was in the process of, or had already completed,transferring operations toWest Virginia, where wagescould be paid to drivers according to the percentage ofgross revenues method which Respondent had sought allalong for its Ohio operations Under these circumstances,Ifind it stretches credibility to accept that Ford wouldjust as quickly reverse course and return to the stituationas it existed before, giving up the method of pay compu-tationwhich it is apparent that he wanted from theTeamsters from thebeginning.The facts do not support J Robert Ford's contentionthatMoody was just stating a goal, not making an offerthat the men were ready to return to work without con-ditions, and that the strike continued on after 25 July.Ford knew that the strike was not sanctioned by theTeamsters Union, and that the leadership of the twolocal unions had tried, without success, at the outset toget the strikers to return to work. At no time prior to 25July did the Teamsters Union seek to attach conditionsto the return of the strikers to their jobs. The Union nothaving previously taken a contrary position, the requestby Moody made without conditions, on 25 July, that Re-spondent put the men back to work did not represent achange in the Union's position. The Union not havingpreviously attached conditions to the return to work bythemen, and Moody attaching none to his request,Moody's request to Respondent to reinstate the strikerscannot reasonably be construed to be anything otherthanwhat it obviously was. an unconditional offer toreturn to work Concurrently with Moody's uncondition-al offer that the strikers would return to work, the strikeended. Picketing ceased by the morning of 26 July atboth terminals,97 and neither picketing nor any otherform of strike action resumed subsequently, even thoughRespondent took no action to reemploy the vast majorityof the strikers Further establishing that the strike hadended, some of the strikers began calling in starting 26July, asking for work 98II J Robert Ford testified that there was no picket line at the CoalGrove terminal on the morningof 26 July,and that the picket line camedown at the Marietta terminal sometime in July Several Marietta driverstestified that they contacted Respondent on 26 July, after the strikeended, to report in for work98 The unconditional offer to return to work had been made on thestrikers'behalf by their collective-bargaining representative,the Team-stersUnion,and there was no requirement that each striking employeemake a redundant personal offer,especially since it would have beenfutile, as JRobert Ford had already rejected the Union's offer Never-theless, a few employees did call in, calls which J Robert Ford, in histestimony,characterized as lacking in sincerity There is no evidence thatany of the employees did or said anything inconsistent with an uncondi-tional offer to return to work, and Ford's opinion of their state of mindamounted to nothing more than mere conjecture 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent argues that Moody's testimony should notbe given weight because he knew nothing of the back-ground of the strike, he was unaware that the Mariettaterminal employees were on strike and had no contactwith them prior to 25 July, he did not know the positionof the Ohio Conference or Local Union 159 with regardto the strike, he did not know what the position of thestrikers would be with reference to returning to work, orif his superiors would even approve a return to workSays the Respondent of Robert Moody, "[u]nder thesecircumstances, it is not possible to conclude that thethought of an offer to return to work would ever, crossMr Moody's mind, let alone an unconditional offer Hewas unprepared to make any decisions or to take any ac-tions "It is not the prerogative, however, of an employer tochallenge or second guess the credentials of a particularunion representative or his authority to act as the bar-gaining representative of the members of the appropriatebargaining unit for which the union is the exclusive col-lective-bargaining representative,or his authority tomake offers or commitments on behalf of the members.In a collective-bargaining situation, it is up to the collec-tive-bargaining representative of the employees to makegood on any offer or commitment which he might makeHow that is done is the union's affair, not the employ-er'sThe employer is not privileged to reject or disre-gard an offer or commitment because of a belief that anoffer by the collective-bargaining representative will notbe supported by the bargaining unit members.Thus, in this case, Respondent cannot escape the con-sequences of failing to reinstate economic strikers onwhose behalf the Union who made an unconditionaloffer to return to work and who abandoned their strike,on the theory that Moody's purposes were unclear be-cause he did not know what he was talking about, andhad not cleared his offer, if that is what it was, in ad-vance with the strikers involved, the local unions, oreven his superiors There was no mistaking the literalmeaning of Moody's offer to J Robert Ford It was anunconditional offermade on behalf of striking unionmembers, the "men," to return to work 99 Instead of re-jecting it out of hand, which Ford had no right to do, itwas his obligation to reciprocate as the law requires ofan employer when economic strikers make an uncondi-tional offer to return to work and abandon their strike.If,aftermeeting its legal obligations, the Respondentfound that Moody was unable to deliver on his uncondi-tional commitment as collective-bargaining representa-tive that the union members would return to work, argu-ably,Respondent could disregardMoody's offer andproceed on the assumption the strike was still continuing.By rejecting the offer out-of-hand at the time it wasmade, however, Respondent precluded the Union fromdemonstrating whether or not it was able to gain compli-ance by its members with the offer which it had made ontheir behalf. 10 099 It is immaterial,of course, whether the offer was in writing or wasmade orallyloo Respondent's rejection of the offer notwithstanding, there is no in-dication in the record that the striking employees did not abandon theirThere is no evidence here that any of the economicstrikers were permanently replaced Of the 52 employeesnamed in appendix A of the complaint as having partici-pated in the July 1983 strike at Respondent's Coal Groveand Marietta terminals, there is evidence in the recordthat only 4 were eventually reemployed by Respondent,and 2 more by Ford Maintenance and Cleaning Corpora-tion.Respondent argues in its brief that, as testified to by itspresident, "every single striker who made a valid requestforwork was provided with work " Respondent saysthat it sought out and reemployed Ellis Davis on 8August 1983 Although LeMaster, Devore, and Spencewere initially told there was no work available becauseequipment had been moved and customers lost, theywere recalled when work was locatedWilliam Stoverwas told to report to work when he felt better, and wasprovided work when he did Charles Dicus was invitedtomake a formal request for work. According to Re-spondent's brief, 23 strikers returned to work, retired, orresigned,while others, as far as Respondent knows, re-mained on strike. Says Respondent in its brief, no workwas available for a short period after the strike and muchwork was lost, but no striker was told after July that nowork was available, and all who wanted to return towork were reemployed when work became available, in-cluding Union Steward Homer Dickerson Respondentconcedes only that some strikers who returned to workwere reemployed at different terminals, or placed on thepayrolls of a different corporation 101 Respondent con-cludes that it should be congratulated for finding worksomewhere for these employeesThe immediate problem with Respondent's theory ofitscase is that all the strikers made a valid request forreinstatement, not just the few who either contacted Re-spondent or were contacted by Respondent All the eco-nomic strikers were included in the Union's uncondition-al offer to return to work and they were entitled to theirformer positions or, if those positions were no longeravailable for legitimate and substantial business reasons,to substantially equivalent positions when they becameavailable.The Respondent has the burden of provingthat the strikers' former positions or substantially equiva-lent positions,were unavailable for legitimate and sub-stantial business reasonsRespondent has failed to meet its burden of proof be-cause it failed to show that there were legitimate andsubstantial business reasons which precluded it from of-fering the economic strikers their former positions on orabout 26 July, much less, equivalent positions at any latetime. The strike was of short duration, lasting 7 days atthe Coal Grove terminal (18 to 25 July) and 6 days atthe Marietta terminal (19 to 25 July). While the possibili-ty no doubt exists that Respondent lost business duringthe period of the strike, it offered no evidence to supportthe uncorroborated testimony of its president on thisstrike and would not have been prepared to return to work without con-ditions101 Respondent contends there were sound business reasons for creat-ing Ford Maintenance and Cleaning Corporation, by which several me-chanics were ultimately employed FORD BROS133pointNo contracts or correspondence were introducedto establish the nature of Respondent's business relation-ship with any of its customers, nor to show that an exist-ing business relationship was terminated or altered in anymeaningful way because of the strike. No evidence wasintroduced to show the amount of business lost, or tosubstantiate Respondent's need for fewer drivers or me-chanicsThe revenue figures and numbers of loads car-ried, as stipulated into evidence by the parties, show adrop in August for the Coal Grove, Nitro, and Parkers-burg terminals combined, as compared to those of Julyfor Coal Grove, Nitro, and Marietta combined Howev-er, the strike was over in July, and no evidence was in-troduced to establish the cause of the decrease in busi-ness in AugustWe are left to speculate that it was theresult of the strike, when it may have resulted from anynumber of other factors, or a combination of factors. 102The point here is that whatever the cause may havebeen, the burden of proving that it was related to thestrike and reduced the availability of jobs rests on theRespondent, and Respondent failed to meet that burdenFinally,while J Robert Ford testified that there werebusiness reasons for setting up Ford Maintenance andCleaning Corporation, he did not elaborate on what theywere or offer any documentary evidence to support hisclaim and, in any event, he acknowledged that Respond-ent could have done the same work, saying only that itwould have been more difficultIn summary, on 25 July 1983, the Union made an un-conditional offer to return to work on behalf of its mem-berswho were engaged in an economic strike againstRespondent at the latter'sMarietta and Coal Grove,Ohio terminals, and by the morning of 26 July the strikewas abandoned None of the strikers had been perma-nently replaced by Respondent. Respondent's obligationwas to immediately reinstate the strikers to their formerpositions, or on a showing that those positions were nolonger available for legitimate and substantial businessreasons, to equivalent positions as they became available.Respondent failed to meet its burden of proof. It madeno showing that there were legitimate and substantialbusiness reasons why the strikers' former positions, orsubstantially equivalent positions were unavailable at thetime the strike ended, or at any later time There is noevidence that Respondent accorded the economic strik-ersapreferential status ormaintained a preferentialhiring list In the absence of proof that the economicstrikerswho were reemployed were reinstated to theirformer positions, or to substantially equivalent positions,and that there were legitimate and substantial businessreasons why Respondent did not offer reinstatement totheir former positions, or substantially equivalent posi-102 Among the possibilities that readily come to mind, there may havebeen a general downturn in business during August, on a seasonal basis,or for other reasons, or it may have resulted in some degree from the factthatRespondent chose to relocate its terminals from Ohio to West Vir-ginia, a decision which, itself, for reasons to be stated, constituted anunfair labor practice Respondent has offered no evidence to corroborateits claim that a 6- or 7-day strike forced it to decide to permanently closeitsCoal Grove and Marietta terminals, while other evidence of the cir-cumstances suggests that the decision was a discretionary one intended totake advantage of what Respondent apparently perceived to be a morefavorable basis for paying labor coststions, to those economic strikerswho were notreinstat-ed,Respondent committed unfair practices,in violationof Section 8(a)(1) and(3) of the Act.C. SubcontractingWork at Respondent's Cincinnatiand Columbus TerminalsThe General Counsel alleges that Respondent violatedSection 8(a)(1) and (5) of the Act by subcontracting bar-gaining unit work at its Cincinnati and Columbus, Ohiofacilities during 1983. According to the General Counsel,drivers leased to F & B Transport, owned by Respond-ent's president, J. Robert Ford, and his wife, performedwork previously performed by bargaining unit employeesinColumbus, and drivers directly employed by F & BTransport performed bargaining unit work in Cincinnati.Noting that J Robert Ford never gave any notice of thesubcontracting to the local unions whose members wereaffected, the General Counsel concludes that Respondentviolated the Act because subcontracting of bargainingunit work is a mandatory subject of bargaining. 103Respondent denies that it subcontracted any work outof its Columbus terminal F & B Transport had author-ity to carry a commodity which Respondent did not, butdid not have equipment or drivers. It therefore contract-edwith Gregory Brothers, a fleet owner, to haul thecommodity involved under F & B's authority. GregoryBrothers, operating under F & B's authority, also hauledclay products and asphalt for Jetcoat, one of Respond-ent'scustomersHowever, the amount involved wasminimal and was hauled during a peak season, when Re-spondent was able to make more profitable use of itsequipment elsewhere In any event, says Respondent,there never was a subcontract between it and F & BTransportOn the other hand, Respondent admits, Re-spondent did subcontract during the the late summer of1983 in Cincinnati with F & B Transport to haul peak,overflow business,which Respondent was unable tohandle. Finally, notes Respondent, the amount of busi-ness handled by F & B Transport in Columbus was deminimis, and almost too small tomeasure inCincinnati.According to the unrebutted testimony of J RobertFord, F & B Transport, Inc is a corporation which heand his wife own It was formed in late 1981 or early1982, and was licensed to operate in 1983. In the summerof 1983 it leased drivers and tractors to Ford Brothersand, operating under Ford Brothers' ICC and OhioPublic Utilities Commission authority, it began haulingfreight out of Ford Brothers' Cincinnati Terminal. Fordtestified that F & B drivers did strickly overflow busi-ness which Respondent could not handle From July toSeptember 1983, F & B employed three to four driversin Cincinnati, who were paid 20-percent of gross revenuefor runs dispatched from the Cincinnati terminal. It hasnot operated in CincinnatisinceSeptember 1983. Forddenied that any work in Cincinnati previously performedby Respondent was transferred to F & B. It was stipu-lated during the trial that during August 1983, F & Bdrivers operating out of the Cincinnati terminal carriedioa CitingFibreboard Corp v NLRB,379 U S 203 (1964),Westing-houseElectric Corp,150 NLRB 1574 (1965) 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD15 loads, with total billings of $2,533 19, as compared to383 loads with total billings of $115,649 18 carried byRespondent's drivers operating out of the same terminalduring the same month There was no evidence intro-duced establishing that any of Respondent's drivers at itsCincinatti terminalwere laid off from work duringAugust or September 1983.J.Robert Ford gave unrebutted testimony that F & BTransport in 1983 had neither drivers nor equipment inColumbus, only the operating authority and permits.F & B had no paid employees, other then Ford and hiswifeGregory Brothers leased Tractors, trailers, anddrivers to F & B,, and hauled loads under F & B's au-thority and permits F & B provided the insurance anddid the billing, Gregory Brothers received a percentageof gross revenue According to Ford, he first became in-volvedwithGregory Brothers in 1983, when theyhauled railroad rails under F & B's general commodityauthority, a type of authority which Respondent did nothave.He acknowledged that Gregory Brothers hauledcargoes for Jetcoat, a customer of Respondent's, but saidthat the cargoes were clay, which required specializedequipment which Respondent did not have, and tar prod-ucts from Ironton, Ohio, and Detroit, Michigan, theshipping rates for which were low and Respondent'sequipment could more profitably be used for other busi-ness. Ford denied there were labor savings involved, buthe conceded there may have been some reduction in thework Respondent performed for Jetcoat in 1983 Heclaimed that F & B's gross revenue for 1983 was$125,000, compared to that of Ford Brothers, which wasin excess of $6,500,000While two Ford Brothers' driv-ers at the Columbus terminal were laid off at varioustimes before 4 June, the parties stipulated that no FordBrothers employees at its Columbus terminal were laidoff from 4 June through 30 August 1983. However, itwas stipulated that F & B performed work for Jetcoatfrom March through August 1983, and J Robert Fordconceded there could have been very sporadic layoffs ofFord Brothers' drivers because of transfer of Jetcoatwork to F & B The parties also stipulated that duringthe months of June through August, F & B carried 67loads out of the Columbus terminal, with total billings of$49,309.32, compared to 929 loads carried by FordBrothers with total billings of $245,330 64JRobert Ford admitted that he did not discussF & B's activities in Cincinnati or Columbus with Team-sters union officialsArticle 3(b) (Subcontracting) of the Central StatesArea Tank Truck Agreement for the period of Novem-ber 15, 1979, to November 14, 1982, provided 104For the purpose of preserving work and job oppor-tunities for the employees covered by this Agree-ment, the Employer agrees that no work or servicespresently performed or hereafter assigned to thecollectivebargaining -unitwillbe subcontracted,104 Subsec (a), which the agreement stated would not be enforceduntil found valid by the courts, provided that the employer agreed to re-transferred, leased, assigned or conveyed in wholeor in part of any other plant, person, or non unitemployees, unless otherwise provided in this agree-mentOverflow loads may in any event be deliv-ered by drivers other than the Employer's employ-ees provided all provisions of this contract are ob-servedLoadsmay also be delivered by otheragreed to methods or as presently agreed toThere is no evidence of record that Respondent en-gaged in any subcontracting of bargaining unit workduring the term of the agreement.InMilawukee Spring Division (Milwaukee Spring II),268 NLRB 601, 602 (1984), sub nomAuto Workers Local547 v.NLRB,765 F.2d 175 (D C. Cir 1985), the Boardsaid-Section 8(a)(5) and 8(d) establish an employer'sobligation to bargain in good faith with respect to"wages, hours, and other terms and conditions ofemployment " Generally, an employer may not uni-laterally institute changes regarding these mandato-ry subjects before reaching a good-faith impasse inbargainingSection 8(d) imposes an additional re-quirement when a collective-bargaining agreementis in effect and an employer seeks to "modif[y]the terms and conditions contained in" the contract:the employer must obtain the union's consent beforeimplementing the change If the employment condi-tions the employer seeks to change are not "con-tained in" the contract, however, the employer'sobligation remains the general one of bargaining ingood faith to impasse over the subject before insti-tuting the proposed changeApplying these principles inMilwaukee Spring11,105which involved the employer transferring work to a non-union facilitywhere labor costs would be lower, 'theBoard found that neither the wages and benefits provi-sions nor the recognition clause contained in the collec-tive-bargaining agreement required that work be pre-served at the facility covered by the agreement, and thatno other clause in the agreement limited the employer'sdecision-making in that regard. Quoting from the Sev-enth Circuit in theUniversity of Chicagocase, the Boardsaid i06[U]nless transfers are specifically prohibited by thebargaining agreement,an employer is free to trans-ferwork out of the bargaining unit if (1) the em-ployer complies withFibreboard Paper Products v.NLRB,379 US 203, 85 S Ct 398. . . (1964), bybargaining in good faith to impasse,and (2)the em-ployer is not motivated by anti-union animus,Tex-tileWorkers v DarlingtonMfg Co,380 U.S 263, 85S Ct 994, . . . (1965)InOtis Elevator Co,269 NLRB 891 (1984), the Boardnarrowed the scope of the area subject to mandatoryfrain from using the services of any person who does not observe the105Milwaukee Spring II,supra at 604wages, hours, and conditions of employment established by the labor106University of Chicago,210 NLRB 190 (1974), enf denied 514 F 2dunions having jurisdiction over the type of service performed942 (7th Cir 1975) FORD BROSbargaining under Section 8(d). The Board said that "thecritical factor to a determination whether the decision issubject to mandatory bargaining is the essence of the de-cision itself, i e ,whether it turns upon a change in thenature or direction of the business, or turns upon laborcosts,notits effect on employees nor a union's ability tooffer alternatives 107 InOtis Elevator Co,the Board heldthat- 1'8[E]xcluded from Section 8(d) of the Act are deci-sions which affect the scope, direction, or nature ofthe business. For example, we are aware that in thepast the Board's decisions reflected an almost reflex-ive response to "subcontracting" decisions as requir-ing bargainingWe emphasize, again, that the appel-lation of the decision is not importantFibreboard"subcontracting" must be bargained not because thedecision turns upon the label, but because in fact thedecision turns upon a reduction of labor costs InFirstNational Maintenancethe Court explained thatitsholding inFibreboardderived from the fact thatthe employer's decision to subcontract did not turnupon a change in the basic operation, but ratherturned upon a reduction of labor costs.Includedwithin Section 8(d), however, inaccordance with the teachings ofFibreboard,are alldecisionswhich turn upon a reduction of laborcosts.This is true whether the decision may becharacterizedassubcontracting,reorganization,consolidation, or relocation, if the decision in factturns on direct modification of labor costs and noton a change in the basic direction or nature of theenterpriseIn a subsequent case,AusableCommunications, 273NLRB 1410 (1985), the Board considered the question ofwhether the decision of the employer in that case to sub-contract installationwork orders without affording theunion an opportunity to bargain violated Section 8(a)(5)of the Act. In holding that it did not, the Board said-The record shows that in September 1981 the Re-spondent completed installing a satellite disc thatadded eight new channels to the services offered tocustomersAs a result the Respondent experiencedan unsually large influx of installation work ordersRather than hire moreunitemployees, the Re-spondent decided to subcontract the additional in-stallationwork Based on our decision inOtis Eleva-torCo,269 NLRB (1984), we find that the Re-spondent's decision to handle the increased work-load affected the scope of the business and was nota bargainable item"[I]t iswell settled that notwithstanding the termina-tion of a labor contract, the parties, pending its renewal107 Otis Elevator Co,supra at 892 In his concurring opinion in Fibre-board Corp,Justice Potter Stewart said that decisions concerning thecommitment of investment capital and the basic scope of the enterpriseimpinge only indirectly upon employment security and should be ex-cluded from the area101 Id at 893135or renegotiation, have the right and obligation to main-tainexistingconditionsofemployment.Unilateralchanges therein violate the statutory duty to bargain ingood faithShell Oil Co,149 NLRB 283, 287 (1964). Inthe instant case, however, while there was an article inthe expired Central States Area Tank Truck Agreementdealing with subcontracting, insofar as the record indi-cates,Respondent did not engage in any subcontractingduring the term of the contract, and no method of deal-ing with subcontracting, whether based on the provisionsof the agreement, or other procedures, can be said tohave become "an established employment practice, and,as such, a term and condition of employment " Ibid Iconclude, therefore, that the subcontracting article of theAgreement had not risen to the level of a condition ofemployment and, accordingly, Respondent was not obli-gated to comply with the subcontracting provisions ofthe Agreement during the hiatus between contractsThe "subcontracting" complained of in this case tookthree forms (1) Handling of overflow work at Respond-ent'sCincinnati terminal in the summerof 1983 byF & B drivers leased to Respondent (and paid less thanRespondent's regular drivers for the same work), usingF & B equipment also leased to Respondent, or FordBrothers equipment,(2) assignmentof workoriginatingfrom Respondent's customer or customers, dispatchedfrom Respondent's Columbus terminal during 1983 toF & B, which, in turn leased drivers and equipmentfromGregory Brothers, because Respondent lackedeither the legal operating authority to haul the type ofcargo involved, or lacked the specialized equipmentneeded for the job, or, (3) assignment of work previouslyhandled by Respondent out of its Columbus terminal, foran established customer, to F & B, which, again, in turnleased drivers and equipment from Gregory Brothers,during the same period of time, ostensibily to free Re-spondent's drivers to handle other more profitable workInasmuch as any subcontracting, or transfer of workout of the bargaining unit, in which the Respondent en-gaged during 1983 with F & B Transport, did not in-volve changes of employment conditions which werecontained in a collective-bargaining agreement and sur-vived the termination of the agreement, the Respondent'sobligation to bargain with the Union, if it existed at all,was only the general one of bargaining in good faith toimpasse.Milwaukee Spring II,supraTo the extent that Respondent's decisions to subcon-tract or transfer work affected the scope, direction, ornature ofits businessthey were not subject to mandatorybargaining at allOtis Elevator,supra Into this categoryfallRespondent's decisions to use leased F & B driversand equipment to handle overflow work in Cincinnati,rather than to hire additional employees to work for Re-spondent(A usable Communications,supra), and to trans-ferwork in Columbus, for which Respondent lacked thelegal authority to transport the commodity or the neces-sary equipment, and, which had not been bargaining unitwork in the past, in any event, to F & B Transport Inboth instances, the decisions affected the scope of Re-spondent's business and were not bargainable issues 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOnly those decisions to subcontract or transfer bar-gaining unitwork in Columbus to F & B Transportwhich turned on a direct modification or reduction oflabor costs were bargainable.OtisElevatorCo.,supraInto this last category falls the subcontracting or transferto F & B Transport in Columbus of Jetcoat work whichhad previously been handled by Respondent's drivers,for the stated reason of freeing Respondent's drivers tohandle more profitable work Clearly, the decision hereturned on a reduction in labor costs It is implicit in Re-spondent's explanation that its labor costs were lowerwhen F & B did the work than when Respondent did itusing its own employees, thus to lower its labor costs,and increase its profits, Respondent transferred the worktoF & B Transport 109 Under the circumstances, be-cause Respondent's decision to subcontract or transferJetcoat work previously handled by the bargaining unitinColumbus turned on a direct reduction in labor costs,Respondent was required to notify the Union and afforditan opportunity to bargain By failing to do so, Re-spondent violated Section 8(a)(5) and (1) of the ActD Closure ofRespondent'sMarietta and Coal GroveTerminalsThe General Counsel contends that by relocating mostof its operations from its Marietta and Coal Grove, Ohioterminals, to facilities in Parkersburg and Nitro,WestVirginia, following commencement of the July strike,without giving the Union advance notice or an opportu-nity to bargain, Respondent violated Section 8(a)(1) and(5)of the Act The General Counsel argues that Re-spondent's motive was to avoid any further obligation todealwith the Union, as was demonstrated by the cre-ation of Ford Maintenance and Cleaning Corporation,which was nothing more than a continuation of Re-spondent's Coal Grove maintenance operation, designedto bypass its duty tonegotiatewith the Union. Creationof an alter ego, says the General Counsel, did not relieveRespondent of its obligation to recognize and bargainwith the Union109 I do not credit J Robert Ford's statement that there were no laborsavings involvedHe acknowledged that the work, although transferredto F & B, was actually performed by Gregory Brothers, which provideddrivers and equipment and operated under F & B authority, and whichwas paid a percentage of gross revenue Ford testified that havingF & B do the work rather then having it done by Ford Borthers' driverswould be a "wash" which would not increase Respondent's profits, buthe went on to describe the work as"[un]attractive business ratewise,"and said there was more attractive business which Respondent (FordBrothers)could handle According to Ford,he was getting rid of lessprofitable Jetcoat work in order to free Ford Brothers' equipment to domore profitable work None of this, however, was supported by any cor-roborating evidence The record does show, however, that in March andApril,when F & B was doing Jetcoat work, there were two FordBrothers drivers on layoff at various times, who, presumably could havebeen recalled and put to work hauling for Jetcoat This circumstances,alone,puts in doubt the sincerity of Ford's claim that he was freeing Re-spondent for more profitable work It is evident that as owner of bothRespondent and F & B,JRobert Ford concluded he could increase hisprofits by transferring Jetcoat work to F & B, which had lower laborcosts than Respondent In April and May 1983,as he admitted, that couldhave been a factor in the layoff of two Ford Brothers drivers From Junethrough August 1983 there were no layoffs of Ford Brothers drivers, butthere is nothing in the record to show that it was anything more thanfortuitous that there was enough work to keep Respondent's drivers busyeven with some Jetcoat work still being transferred to F & BThe Charging Party contends that Respondent wasmotivated by antiunionanimus inclosing the two termi-nals and relocating the work, and that its action had thereasonable, realistic, and foreseeable effect of chilling un-ionism in the remaining terminalsAt the very least,argues the Charging Party, the Respondent had the obli-gation to notify the Union of its intent to divert workand close its Coal Grove and Marietta terminals, and toafford the Union an opportunity to bargain over the ef-fects of its decisionRespondent counters that it had the right to close itsfacilities and transfer work, but it denies that any of CoalGrove's business was transferred, claiming, instead, thatCoal Grove's business was lost as a result of the strikeRespondent agrees that it partially closed Coal Groveand transferred the equipment elsewhere for potentialuse, but, it argues, these were strictly measures to protectitsbusiness and its investment in the face of a cripplingstrike,which Respondent contends continued on throughAugust, and afterward. In any event, even if the strikehad ended and the Union had requested bargaining, Re-spondent argues, at most impact bargaining would havebeen requiredRespondent concedes that during thestrike itmoved its Marietta terminal operations to Par-kersburg,West Virginia, but says that it was forced tomake the move because the strikers physically preventeditfrom operating out of the Marietta terminal, and oneof its primary customers, Ashland Oil, refused to beserved out of the picketed Marietta facility. Respondentasserts that in making the move, it became committed toa lease for the Parkersburg facility, and attempted to selltheMarietta property. Respondent states that the movewas complete before 27 July, when the Union alleges thestirke ended, and that it was a wholly legitimate movewhich Respondent had no obligation to reverseRespondent removed its trucking equipment from itsCoal Grove terminal on 25 July, with most of it beingtaken to its terminal in Nitro, West Virginia, and the restto either its facility in Bloomfield, Ohio, or its terminal inColumbus, Ohio Truck operations were not resumedfrom the Coal Grove terminaluntilthe spring of 1984;however, after the picketing at Coal Grove was endedon 26 July, Respondent apparently used the Coal Groveterminal as a location to store and maintain equipment,and from which to dispatch equipment from time to timeto be used in hauling cargo Drivers formerly assigned tothe Coal Grove terminal who were rehired after 26 Julywere assigned as drivers working out of the Nitro, WestVirginia terminal, but, on occasion, some testified, theyleft or picked up equipment at the Coal Grove terminalRevenue from Coal Grove operations dropped from$150,567 63 (543 loads) for the 20 June period, to$19,918 52 (28 loads) for the 26 July to 26 August period.There was also a drop in revenue from the Nitro, WestVirginia terminal operations, from $125,316.46 (221loads) for the 20 June to 25 July period, to $84,931 85(194 loads) for the 26 July to 26 August period. Revenuefrom the Columbus, Ohio terminal operations increasedfrom $74,677 17 (284 loads) for July, to $90,136.93 (324loads) in August FORD BROS137Respondent removed its equipment from its Mariettaterminal on 21 July to a leased location in Parkersburg,WestVirginia— fromwhich it began operations inAugust Its attempts to sell the Marietta terminal wereunsuccessful, according to J. Robert Ford The Parkers-burg terminal was closed and the Marietta terminal re-opened in December 1983 Revenue from Marietta termi-nal operations for the 20 June to 22 July period were$60,107 62 (377 loads), with no revenue or loads carriedduring the 22 July to 26 August period Revenue fromthe Parkersburg,West Virginiaterminaloperations forthe period 22 July to 26 August were $52,969 94 (378loads carried) The record contains no other revenue fig-ures for other periods foreither terminal.It is undisputed that Respondent did not notify theUnion or giveitanopportunity to bargain over its deci-sion to transfer the operations of its Marietta and CoalGrove terminals, nor did it give the Union an opportuni-ty to bargain over the effects of its decisionJ.Robert Ford testified that he decided to remove hisCompany's equipment from the Coal Grove terminal, be-cause the Company was losing business by not respond-ing to its customers while its equipment had been tied upon the Coal Grove terminal lot for a week Althoughcontending that a lot of business was lost, Ford acknowl-edge that where "economically feasible" some of CoalGrove's business was handled out of the Nitro terminal,"where we had drivers available to handle it"110 Ac-cording to Ford, however, the drivers already workingatNitro had their own business to handle. Ford said thatthe Coal Grove terminal was reopened on a limited basisin the spring of 1984According to Ford, he closed the Marietta terminalbecause the Company could not operate out of it Hestated that the pickets hindered entry and exit of theequipment from the terminal, and that one of the Compa-ny's large accounts, Ashland Oil, would not let Respond-ent's trucks load at the nearby Ashland Oil facility aslong as there were pickets around Respondent's MariettaterminalFord said he put the Marietta terminal up forsale,butwas unable to sell it The Company did nothave a facility in Parkersburg before moving its Mariettaoperation there, and had to lease terminal facilities Fordsaid he did not reopen the Marietta terminal in August1983 because the equipment had been moved out and theCompany had leased the Parkersburg facility (for 6months)The former Coal Creek terminal drivers hired to workout of the Nitro, West Virginia terminal were paid onthe basis of 20 percent of gross revenue derived from thetripswhich they made None of the former Mariettadrivers were hired to work out of the Parkersburg termi-nal.There is nothing in the record to indicate who Re-spondent did hire to work at the Parkersburg terminal,or how the Parkersburg drivers were paidIt is apparent from the evidence that Respondent's in-tention was to close its Marietta and Coal Grove, Ohioterminals, at least temporarily, and transfer their oper-110 JRobert Ford testified that he believed the strike continued atCoal Groveeven after the picket line was taken down,but that there waswork available for drivers who called in at Nitroations to terminals in Parkersburg and Nitro, West Vir-ginia.Respondent, although conceding that it transferreditsMarietta operations to Parkersburg, dispute that ittransferred itsCoalGrove operations anywhere, con-tending that its Coal Grove business had disappearedduring the strike and there was nothing to transfer I findthat argument disingenuous and contrary to the evi-denceThe Respondent moved its equipment from theCoal Grove terminal, relocating much of it at its termi-nal inNitro,West Virginia As it did with regard to itsMarietta business, Respondent at least attempted to con-tinue servicing its customers formerly serviced from theCoal Grove terminal by dispatching equipment and driv-ers from its terminal at Nitro and other locations. Indoing so, Respondent continued to make use of its CoalGrove facilities to store its equipmentAs for its claimthat itsCoalGrove business disappeared during thestrike,Respondent offered no evidence to corroborate itsbald assertion. There was, for example, no evidence of-fered identifying any of the customers whose businesswas allegedly lost or even corroborating that there werecustomers who stopped doing business with Respondent,forwhatever reason.While the volume of business atRespondent's Coal Grove and Nitro terminals sharplydeclined during the period of 26 July to 26 August, ascompared to the previous month, the fact of the reduc-tion, unsupported as it is by any kind of detailed analysisor breakdown of customers served and loads carried,does not prove that the loss of business occurred duringthe strike or even as a result of the strike, nor does it es-tablishwhat Respondent's intentions may or, may nothave been when it closed its Coal Grove terminal andtransferred operations to its terminals in Nitro and otherlocations.Respondent could have lost business duringthe strike or, equally plausible, the reduction in thevolume of business at its Coal Grove and Nitro terminalsmay have hadlittle or nothingto do with the strike. Forexample, the apparent reduction in business in Augustmay have resulted in a mistake in business judgment byRespondent in relocating its Coal Grove operations toofar away to effectively and efficiently service its custom-ers formerly serviced from the Coal Grove terminal. Re-spondent, in short, has failed to prove its claim that therewas nothing to transfer from Coal Grove because thebusiness had disappeared during the strikeThe initial question here is whether Respondent's deci-sion to shut down its terminals in Marietta and CoalGrove, Ohio, and transfer operations to terminals in Par-kersburg and Nitro, West Virginia, respectively, turnedon a direct modification of labor cost, or a change in thebasic direction or nature of Respondent's businessMan-agement decisionswhich affect the scope, direction, ornature of an enterprise are excluded from the mandatorybargaining obligation of Section 8(d) of the Act Deci-sionswhich turn on modification of labor costs are in-cluded in the mandatory bargaining obligation of Section8(d).OtisElevatorCo.,supra;Fraser Shipyards, 272NLRB 496 (1984) Beyond that, even if the decisionwere not a subject of mandatory bargaining, that doesnot completely dispose of Respondent's obligation to bar-gain, since Respondent was obligated to bargain with the 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion over the effects of its decision to transfer oper-ations from terminals in Ohio to terminals in West Vir-giniaOtisElevator Co.,supra,Fraser Shipyards,supra;FirstNationalMaintenance v.NLRB,452 U S 666, 677fn 15 (1981).Ifind that the essence of Respondent's decision toclose its two Ohio terminals and transfer operations prin-cipally to terminals in Parkersburg and Nitro, West Vir-ginia, turned on modification of labor costs, and not on achange in the nature or direction of Respondent's busi-ness Since the decision turned on a modification of laborcosts, itwas, subject to mandatory bargaining. As therewas no collective-bargaining contract in effect coveringtransferof operations between terminals, Respondentwas free to make the transfer only if it was not motivat-ed by antiunion animus, and it met its general obligationof bargaining in good faith with the Union to impasse.Milwaukee Spring II,supraRespondent has failed to establish any substantial busi-ness justification for its action There is no evidence thatRespondent considered closing its two Ohio terminalsbefore the July strike, or that the transfer of operationsfrom the two Ohio terminals to the two West Virginiaterminals was in any way related to more efficient utili-zation of its resources or improved efficiency in its oper-ations, such as by consolidating operations to reduce op-erating costs or eliminate duplication of work CfUOP,Inc.,272 NLRB 999 (1984) (in which the Board conclud-ed respondent did not violate the Act by failing to bar-gainwith the union before closing two of four plants,where the employer was attempting to restore economicviability by consolidating operations to reduce operatingcosts and eliminate duplication of work);Columbia CityFreight Lines, 271NLRB 12 (1984) (in which the Boardsreached the same conclusion where the employer byclosing two terminals and transferring work, was seekingto reduce costs, eliminate duplication in costs and serv-ice,maximize usage of equipment and fuel, and was re-acting to the loss of a major customer). Indeed, so far asthis indicates, the removal of Respondent's equipmentfrom its Marietta and Coal Grove, Ohio terminals con-tributed to inefficiencies in its operations because of in-creaseddistancebetween the customers previouslyserved and the new terminals where the equipment waslocated and dispatched Although not necessrily disposi-tive of the point, it is significant that Respondent in thesucceeding months shifted its operation back to its Mari-etta and Coal Grove terminals, strongly suggesting thatthe transfer of operations from the two terminals neverwas intended to represent a change in the nature or di-rection of Respondent's business Further dispelling anynotion that Respondent closed the terminals and trans-ferred operations to improve the efficiency of its oper-ations, or in reaction to any change in business condi-tions, there is evidence from drivers and former employ-ees that even after the Marietta and Coal Grove termi-nalswere ostensibly closed, Respondent continued tomake use of the physical facilities in conducting its truck-ing operationsThe closure of Respondent's two Ohio terminals andtransfer of operations to terminals in West Virginia was adirect outgrowth of a protracted dispute between theRespondent and the Union over labor costs. For nearly 8months in negotiations with the Teamsters Union, Re-spondent had taken the position that it had to reduce itslabor costs to remain viable and competitive Finally, on3 July 1983, when negotiations had reached an impasse,Respondent unilaterally implemented proposals whichlowered the wages and benefits of its Ohio union em-ployees In reaction to the Respondent's unilateral action,Respondent's drivers and mechanics employed at its CoalGrove and Marietta, Ohio terminals went out on strikeon 18 and 19 July, respectively For its part, Respondentreacted to the strike by closing the two terminals in-volved and transferring operations elsewhere, but princi-pally to locations in the State of West Virginia, whereRespondent's drivers were not unionized and were paidon the basis of a percentage of gross revenue, a formulawhich Respondent had repeatedly tried without successto get the Ohio Conference to Teamsters to acceptRespondent removed its equipment from its Mariettaterminal on 21 July and from its Coal Grove terminal on25 July Even though the Ohio Conference of Teamsters,which had not sanctioned the strike by members of twolocal unions, made an unconditional offer to return towork on behalf of its striking members on 25 July 1983,and the picket lines at both of the struck terminals weredown by the morning of 26 July, Respondent took noaction at that time to bring its equipment back to theMarietta and Coal Grove terminals and resume oper-ations there Instead, Respondent, claiming, without anybasis in fact, that the strike was still in progress through-out the rest of July and August, continued to conductsome of its former Coal Grove operations from its termi-nal in Nitro, West Virginia, until early 1984, and later, inAugust, opened up a new terminal facility in Parkers-burg,West Virginia, from where it carried on its formerMarietta operations until December 1983 According toRespondent, drivers who were rehired after July werepaid according to the wage plan in effect at the terminalsto which they were assigned 11 iRespondent offered no evidence to support its claimsthat itwas necessary to close its Marietta and CoalGrove terminals in order to keep its business going, be-cause the pickets at the two terminals hindered entry andexit of equipment, and because one of its large custom-ers,Ashland Oil, would not let Respondent's trucks loadat the Ashland Oil facility in Marietta as long as therewere pickets at Respondent's nearby Marietta terminal.Neither did Respondent offer any evidence to support itsclaim that it was prevented from resuming operations atitsMarietta terminal, because it had leased facilities inParkersburg and was trying to sell the Marietta propertyThe record contains no corroborating evidence thatstrikers hindered entry into or exit from either the Mari-etta or Coal Grove terminal Not only did Respondentfail to offer testimony from any other source corroborat-ing that Ashland Oil would not let Respondent's trucksload while there was picket activity at the Marietta ter-"' Those former Coal Grove drivers who were put back to workwere told they were Nitro, West Virginia drivers, and were paid a per-centage of gross revenue for each trip which they made None of theformer Marietta drivers were rehired by Respondent FORD BROS139mural, it is unclear, even if that were true, how closingtheMarietta terminal would have changed matters, sinceitisspeculative that the closure would have had anyeffect on picket line activity at the Marietta terminal,much less ended it. Indeed, the picket line was not takendown at the Marietta terminal until 26 July, when thestrike endedAs for Respondent's alleged lease problem,itoffered no evidence as to when it entered into anylease for the Parkersburg facility, what the terms of theleasewere, if it existed, or what efforts it actually madeto sell its Marietta propertyRespondent's antiunion animus is manifest from thecircumstances under which it closed its Marietta andCoal Grove, Ohio terminals, and transferred operationsto terminal facilities inWest Virginia, where labor costswere lowerRespondent's actionwas retaliatory innature, and designed to undermine the Union and elimi-nate the jobs of union members. It has failed to establishany substantial business justification for closing the termi-nals.To the contrary, its purpose was to retaliate againstthe union members who went out on strike, by closingthe terminal where they worked, eliminating their jobs,and transferring operations toWest Virginia, where, itwas able to hire drivers at lower wages than it had topay to Teamsters union drivers in Ohio. Having accom-plished its goal of undermining the Union's influence, re-ducing labor costs, and getting rid of many of its unionemployees,Respondent subsequently moved its oper-ations back to its Marietta and Coal Grove terminalsThus, in closing its two terminals and transferring oper-ations toWest Virginia, Respondent was acting for an-tiunion reasons, and to reduce its labor costsI find that Respondent violated Section 8(a)(5) and (1)by closing its Marietta and Coal Grove, Ohio terminals,and transferring operations to West Virginia, without no-tifying,bargaining, or consulting with the Union con-cerning its decision to relocate and the impact on em-ployees.Mashkin Freight Lines,272 NLRB 427 (1984)Ialso find merit in the General Counsel's contentionthat Ford Maintenance and Cleaning Corporation is Re-spondent's alter egoAs stated by the Board inFugazy Continental Corp.,265NLRB 1301, 1301-1302 (1982), in determiningwhether one business entity is the alter ego of another,[w]e must consider a number of factors, no one ofwhich, taken alone, is thesinne qua nonofalter egostatus.Among the factors are- common manage-ment and ownership, common business purpose,natureof operations, and supervision, commonpremises and equipment, common customers, i e,whether the employers contitute "the same businessin the same market", as well as the nature andextent of the negotiations and formalities surround-ing the transactionWe must also consider whetherthe purpose behind the creation of the allegedalteregowas legitimate or whether, instead, its purposewas to evade responsibilities under the ActInInland Container Corp., 275NLRB 378, 379 (1985), theBoard said its "traditional test for determining successor-ship status is whether there is a substantial continuity inthe identity of the employing enterprise." InAirport BusService, 273NLRB 561 (1984), the Board said of the cri-teria to be applied in determining alter ego statusIt is well established that in determining whethertwo or more nominally separate business operatingsimultaneously are sufficiently interrelated so thatthey may be treated as a single integrated businessenterprise, the Board looks to four principal factors.common management, centralized control of laborrelations, interrelation of operations, and commonownership or financial controlNo single criterionis controlling, although the first three factors, whichreveal the degree of operational integration, aremore critical than common ownership. . .Simi-larly, inmaking the related, but nevertheless dis-tinct,determination of whether a business is thealter ego or "disguised continuance" of its predeces-sor, the Board will find alter ego status where therecord demonstrates "substantially identical" man-agement, business purpose, operation, equipment,supervision, customers, and ownership between thetwo businessesHoward Johnson Co. v Hotel & Res-taurant Employees, 417 U.S.249, 259 fn. 5 (1974);Crawford Door Sales Co.,226 NLRB 1144 (1976)The record discloses that J. Robert Ford is Respond-ent's president and chief operating officer, and that heoversees its financial activities and controls its labor rela-tionsHe has held the position of president and the re-sponsibilities just described since 1976, from 1968 to 1974he was a member of the board of directors and vicepresident,while the company's chief operating officerwas his uncle. According to Ford, the Company hasbeen in his family since 1930 Ford's wife, Jenny, is Re-spondent's executive vice president, a position she hasheld since 1982As part of its operations prior to July 1983, Respond-ent employed at its Coal Grove terminal a staff of me-chanics who provided maintenance, repair, and cleaningservices for Respondent's fleet of tractors and trailersFord Maintenance and Cleaning Corporation is ownedby J Robert Ford and his wife, Jenny, who hold thetitlesof chairman of the board and secretary-treasurer,respectively. It is clear that JRobert Ford is the busi-ness' chief operating officer, and that he controls itslabor relationsThe Fords incorporated the business inOhio about 15 September 1983, however, it is apparentthat the business was actually in operation in August1983, regardless of whether or not it was incorporated atthe time Its business is the maintenance and repair oftrucks and the cleaning of the exteriors and interiors oftank trucks There are the same services previously per-formed by Respondent directly in connection with itsfleet of vehicles, and Respondent is Ford Maintenanceand Cleaning Corporation's principal, although not only,customer.Ford Maintenance and Cleaning Corporation occupies,under a lease arrangement, the physical facilities at Re-spondent's Coal Grove terminal previously used by Re-spondent to perform the same functions on its vehiclesFord Maintenance and Cleaning Corporation makes use 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the same equipment previously used, but not personal-lyowned, by Respondent's mechanics In addition' tomaintaining, repairing, and cleaning tractors and trailersbelonging to Ford Brothers, Inc, Ford Maintenance andCleaning Corporation also works, under contract, on ve-hicles owned by other businesses, including Ashland Oiland Standard Oil of Ohio Although Respondent's me-chanics at it Coal Grove terminal only worked on Re-spondent's vehicles, JRobert Ford conceded that Re-spondent could have undertaken contracts to work onother companies' vehicles, but he claimed it would havebeenmore difficult, stating a separate identitywasneededHe offered no explanation, however, as to whyitwould have been more difficult for Respondent to con-tract to work on other companies' vehicles, or why aseparate identity was needed or for that matter, how theidentity of Ford Maintenance and Cleaning Corporationdiffered significantly from that of Respondent J RobertFord also acknowledged that as of the time of trial, allFord Maintenance and Cleaning Corporation's employ-ees were former employees of Respondent, and that therates of pay paid by Ford Maintenance and CleaningCorporation were lower than the rates paid by Respond-ent.There is evidence that former Ford Brothers, Incemployees hired by Ford Maintenance and CleaningCorporation were told there would be fewer or no bene-fits, and the new company was nonunionBased on the foregoing, I concluded that Ford Mainte-nance and Cleaning Corporation is the alter ego of Re-spondent, insofar as Respondent's vehicle maintenance,repair, and cleaning operations formerly conducted at itsCoal Grove terminal are concerned Ford Maintenanceand Cleaning Corporation is merely the disguised con-tinuance of Respondent's operations through a nonunionsurrogate which Respondent set up for the purpose ofavoiding its obligation to bargain with the Union, in thesame location, with the same employees and supervisors,and for the benefit of the same parties, J Robert Fordand his wife, Jenny. J Robert Ford is the chief executiveofficer,with full control, of both Respondent and FordMaintenance and Cleaning Corporation. He and his wifeare the sole owners of the latter, and have a substantialownership interest in the former In any event, by takingthe maintenance, repair, and cleaning functions from Re-spondent and giving them to Ford Maintenance andCleaning Corporaton, it is clear Ford was engaging onlyin a paper transaction which resulted in no loss or addedexpense to Respondent Thus, it is clear from the recordthat the two companies share common ownership andcontrol, the scope of their operations is the same for allpractical purposes, in that Respondent is Ford Mainte-nance and Cleaning Corporation's principal customer andRespondent, itself, could have undertaken to service out-side customers under its own name had it chosen to doso,andRespondent ceased conducting maintenance,repair, and cleaning operations at its Coal Grove termi-nal and formed a nonunion company to perform thefunctions in order to avoid its collective-bargaining obli-gations to the Teamsters Union Both companies have incommon ownership and financial control, management,and supervision, control of labor relations policies, busi-ness purpose and customers, equipment, employees, andfacilitiesAll this, together with the clear evidence thatRespondent's intent insetting up Ford Maintenance andCleaning Corporation was to evade its responsibilitiesunder the Act, is more than sufficient to establish FordMaintenance and Cleaning Corporation is the alter egoof Respondent, and that Respondent violated Section8(a)(5) and (1) of the Act by failing and refusing to bar-gainwith the Union with respect to rates of pay, wages,benefits, and other terms and conditions of employmentof employees employed by Ford Maintenance and Clean-ing Corporation, and by changing the employees' ratesof pay, wages, and benefits without notifying, bargaining,or consulting with the UnionE ThreatsThe General Counsel alleges that Respondent violatedSection 8(a)(1) of the Act by its agents threatening em-ployees variously with discharge if they did engage in astrike or did not waive their collective-bargaining rights,and by assaulting an employee with a firearm becausethe employee was engaged in strike activity The Charg-ing Party joins in the allegationsThe allegations of threats and an assault are containedin paragraphs 5(a) and (b) of the complaint, and involveKeith Lewis, identified in the complaint as a Coal Groveterminal supervisor, and Carl Hamilton, identified as aMarietta terminal dispatcherAccording to the com-plaint, in or around June 1983, Lewis threatened employ-ees with discharge if they engaged in a strike, and on orabout 20 September 1983, he threatened an employeewith discharge if he did not waive his rights under thecollective-bargaining aggreement betweenRespondentand the Union The complaint further alleges that on orabout 19 July 1983, Carl Hamilton threatened employeeswith discharge because of their strike activities, and as-saulted employees with a firearm for the same reason.According to the General Counsel, there is evidencethat in or around June 1983, Lewis told Paul Bonnette,one of Respondent's employees, that J Robert Fordwanted the employees to strike so he could close the[Coal Grove terminal, and that on 19 July, Hamilton toldstriking emp]loyees at ,the Marietta terminal that the ter-minal was being closed and all the employees were goingto lose their jobs Further, points out the General Coun-sel,on 20 September 1983, Lewis directed OrvilleSpence, a Coal Grove mechanic then employed by FordMaintenance and Cleaning Corporation, to sign a state-ment waiving his collective-bargaining rights as an em-ployee of Respondent, in order to work for Ford Main-tenance and Cleaning Corporation Finally, contends theGeneral Counsel, there is evidence that on 19 July, Ham-ilton held a gun in his hand while driving across a picketlineIt is an unfair labor practice under Section 8(a)(1) ofthe Act for an employer "to interfere with, restrain, orcoerce employees in the exercise of the rights guaranteedin Section 7 " Section 8(c) of the Act, however, providesthat an employer's expression of any views, argument, oropinion, "shall not constitute or be evidence of an unfairlabor practice under any of the provisions of this Act, ifsuch expression contains no threat of reprisal or force or FORD BROSpromise of benefit " Thus, an employer's expression isprotected only so long as it contains "no threat of repris-al or force or promise of benefits in violator of §8(a)(1) "NLRB v Riley-Beaird, Inc,681F.2d 1083 (5th Cir1982) 112The evidence presented by counsel for the GeneralCounsel regarding the allegations of threats and an as-sault was not extensive.Of the alleged June 1983 threat by Keith Lewis, PaulBonnette, a Coal Grove terminal driver, testified onlythat he was told by Keith Lewis that Bob Ford wantedthe drivers to go on strike so that he could close the ter-minal. Respondent stipulated at trial that Lewis was a su-pervisor and agent of Respondent, within the meaning ofthe Act, at all relevant times.Orville Spence, a first=class mechanic at Respondent'sCoal Grove terminal until the July 1983 strike, testifiedhe went to work for Ford Maintenance and CleaningCorporation in mid-August On approximately 20 Sep-tember, Keith Lewis told him he would have to sign apaper giving up all of his seniority and vacation rightswith Respondent, or he could not work for Ford Mainte-nance and Cleaning Corporation. After initially refusingtosign,Spence consultedwith a Teamsters unionlawyer, and a day or two later signed the paper.Concerning the statements and the assault attributedby counsel for the General Counsel to Carl Hamilton,Larry Quillen, a driver formerly employed at the Mariet-ta terminal, testified that early in the work stoppage,which began on 19 July, he had a conversation withHamilton as the latter stopped his vehicle while drivingacross the picket line Quillen said that he heard Hamil-ton say, "I hate to see this That's all for the Mariettaterminal " On another occasion early in the work stop-page,Hamilton again stopped his van while drivingacross the picket line and became involved in an argu-ment with Quillen, during the course of which, Hamiltonheld up a holstered handgun for Quillen to see. Quillentestified that he laughed, and said he had one also, al-though he did not have a gun with him at the timeLester Jackson, another driver formerly employed attheMarietta terminal, testified that on 19 July he heardHamilton, who was seated in his van at the time, say thathe wished the strikers would reconsider, as "it finishesthe Ford Brothers terminal here."Neither Keith Lewis nor Carl Hamilton were called aswitnesses.The testimony presented by the GeneralCounsel's witnesses was uncontroverted and unrebuttedIfind no reason not to credit the witnesses called by theGeneral Counsel and, on the basis of their testimony, Ifind that Keith Lewis and Carl Hamilton made the state-ments and engaged in the actions attributed to themIfind that the statements made by Keith Lewis andCarl Hamilton, to the effect that Respondent's presidentwanted a strike so that he could close the Coal Groveterminal, and that the strike would result in the closingof the Marietta terminal, amounted to threats of reprisalsagainst Respondent's employees and interfered with theirexercise of rights guaranteed by Section 7 of the Actand, therefore, violated Section 8(a)(1) of the Act. The112 CitingNLRB v Gissel Packing Co,395 U S 575 (1969)141statementswere coercive in nature and made for noother purpose than to dissaude the Respondent's employ-ees from engaging in protected concerted activities, inthis instance a strike, by putting their jobs and futurelivelihood in jeopardy. It is a violation of Section 8(a)(1)for an employer to threaten to fire his employees if theyengage in concerted protected activities, such as a strike,and it is of no significance whether that result is threat-ened directly, or indirectly, as by eliminating jobsthrough closure of the employer's plant or facilitySimilarly in violation of Section 8(a)(1) was KeithLewis' threat to Orville Spence that he would not be al-lowed to continue working for Ford Maintenance andCleaning Corporation unless he gave up seniority and va-cation rights which he had with Respondent under a col-lective-bargaining agreement. As previously found in thisdecision,FordMaintenance and Cleaning Corporationwas Respondent's alter ego, formed in order to avoidRespondentcollective-bargainingobligationstotheTeamsters Union. It would be difficult to envision aclearer interference by Respondent with Spence's collec-tive-bargaining rights, guaranteed by Section 7 of theAct, than to threaten to terminate his employment withRespondent's alter ego if he did not waive rights or ben-efits to which he was entitled under Respondent's collec-tive-bargaining agreement with the Teamsters UnionAs for the firearm incident invoking Carl Hamiltonviolated Section 8(a)(1), I find that it amounted to nei-ther as assault nor a threat"Generally speaking, an assault is a demonstration ofan unlawful intent by one person to inflict immediateinjury on the person of another then present. Althoughphysical contact is not an essential element, violence,threatened or offered, is " Statutes which define assaultusually define it "as an unlawful attempt, coupled with apresent ability, to commit a violent injury upon theperson of another " 6 Am Jur 2d,Assault and Battery,§ 3. While the authorities disagree on whether the show-ing of a firearm, unaccompanied by an attempt to use it,issufficient to constitute an assault, there seems to beagreement that there must at least be a pointing of a fir-earem "in a condition, or apparently in a condition, forimmediate use " 6Am.Jur 2d,Assault and Battery §31The evidence in this case indicates no more than Ham-ilton produced a holstered handgun, which he held upfor one or more of Respondent's employees to see Thereisno evidence that he made any kind of verbal threat,that he removed the handgun from the holster, or thathe pointed the handgun, while in its holster or not, atanyone There is not even any evidence that the GeneralCounsel's witness to the event, Larry Quillen, construedHamilton's actions to be a threat, or that he was placedin fear or apprehension.' i 3 Under these circumstances, I113 There is a split among authorities as to whether or not the victimmust have a reasonable apprehension of immediate injury However,where the thrust of the violation of Sec 8(a)(1) is Interference by the em-ployer in the employees' exercise of their guaranteed rights, it wouldseem reasonable to take into account whether or not the employees be-lieved that there was a threat 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfind that there was neither a threat noran assault and,therefore, there was no violation of Section 8(a)(1) of theAct 114F Bypassing the UnionRemaining are three allegations that Respondent by-passed the Union and dealt directly with its employeesconcerning terms and conditions of employment and Re-spondent's financial problem 115First, it is alleged that on or about 20 June 1983, J.Robert Ford, Respondent's president, bypassed the localunions and met directly with employees, to whom heproposed lower pay and other terms and conditions ofemployment less favorable than applicable under the col-lective-bargaining agreement then in forceOn anotheroccasion,which also allegedly occurred in June, JennyFord, J Robert Ford's wife, allegedly met directly withemployees, explained Respondent's accounting records,and suggested that loss of revenue would cause Respond-ent to close its Coal Grove and Marietta terminal Thethird incident,which, like the other two, allegedly oc-curred in June, involved Carl Rowe, a supervisor at Re-spondent's Coal Grove terminal, who asked employeesto provide the Respondent with concessions in its negoti-ations with the UnionAccording to the General Counsel, all the incidents in-volved employee Paul Bonnette, who, on different occa-sions,was told by J Robert Ford and Carl Rowe, theCoal Grove terminal manager, that the employees weregoing to have to make concessions to keep Respondent'sbusinessoperating.Bonnette, and another employee,Boyce Meeks, also met with Jenny Ford, at her request,and after explaining computer printouts of Respondent'srecord, she explained that Respondent was not makingany money and could not afford to stay open. NeitherBonnette nor Meeks, contends the General Counsel, heldany union office at the time, nor were they authorized tonegotiate on behalf of the Union The General Counselargues that the Board has held that incidents of directdealing by an employer with his employees, where theemployees are represented by a union, violates Section8(a)(1) and (5) of the ActThe Charging Party takes the same position, pointingout that J Robert Ford, Jenny Ford, and Carl Roweviolated Section 8(a)(5) and (1) by meeting with CoalGrove terminal employees "without the presence of theirdesignated collective bargaining representative "Respondent denies that J Robert Ford proposed con-cessions to Paul Bonnette, or that Jenny Ford threatenedor even discussed the possibility of closure of Respond-ent'sCoalGrove terminal with Bonnette and BoyceMeeks In any, event, argues the Respondent, "state-114 Hamilton's action no doubt can justifiably be characterized as im-mature bravado, lacking in common sense and good judgment, but it wasnot a threat, real or implied, to inflict injury then or at any other timewith the handgun on Larry Quillen or any other striker In the absenceof any threat of injury or reprisal, Hamilton's action did not constitute anunlawful interference with the employees' exercise of their rights guaran-teed by Sec 7115 Two of the allegations are contained in the complaint, the thirdwas added by oral amendment of the complaint on motion by counsel forthe General Counsel at trialments of displeasure with respect to Unions and/orUnion activity are not coercive nor violative of the Actin the absence of real or actual threats."That bypassing a union and dealing directly with bar-gaining unit employees is a violation of Section 8(a)(5)and (1) of the Act by an employer is well established Inthe recent case ofRoss Crane Rental Corp.,267 NLRB415, 416 (1983), the Board said.It is well established that an employer violates Sec-tion 8(a)(5) and (1) of the Act by meeting with em-ployees to discuss wages without the presence oftheirdesignated collective-bargaining representa-tive.See,e.g.,LimpcoMfg, Inc.,225 NLRB 987(1976),Bueter Bakery Corp,223 NLRB 888 (1976).Such direct dealing with, employees is inconsistentwith the employer's bargaining obligations, tends toundermine the status of the bargaining agent, andinterfereswith employees' Section 7 rights See,generally,Medo Photo Supply Corp. v. NLRB.,321U.S 678 (1944)See alsoBrenal Electric, 271NLRB 1557 (1984),MashkinFreight Lines,supra.Paul Bonnette, a truckdriver formerly employed at Re-spondent's Coal Grove terminal, testified that in May orJune 1983, Carl Rowe suggested to him that the driversmake concessions so that Respondent's business couldkeep on operating During the same period of time, testi-fiedBonnette, he had a conversation with J RobertFord, during which Ford said he wanted to talk to thedrivers, but the Union would not talk to him, and thatthe drivers were going to have to make concessions.Later, in June or July, Jenny Ford, J. Robert Ford'swife, initiated a conversation at the Coal Grove terminal,during which she told Bonnette and Boyce Meeks, an-other employee that Respondent was closing the CoalGrove and Marietta terminals During the conversation,Jenny Ford showed them computer printouts, but didnot make any threats or promises.Boyce Meeks, testifying about the conversation whichhe and Bonnette had with J Robert Ford, related thatshe said Ford Brothers was not making any money andcould not afford to keep the terminal open, and that theterminal would be closed on Friday. He said that JennyFord did not threaten them or make any promises, butthat she did ask that they pass on the informationJ.Robert Ford testified that he did not recall a meet-ing with Bonnette in June or July 1983 in which therewas discussion of any proposal to lower pay or changeterms and conditions of employment.Jenny Ford acknowledged that she did have a conver-sation in early June with Paul Bonnette and BoyceMeeks The conversation was initiated by Bonnette andMeeks, according to Jenny Ford, because they were con-cerned about the financial condition of the Company.Jenny Ford said she told them that the Company waslosing a substantial amount of money, partly because ofslow-paying customers At Bonnette's suggestion, she at-tempted,without success, it turned out, to arrange ameeting of the drivers and Roger Hunt, president ofLocalUnion 159, with J Robert Ford She denied FORD BROS143thatshe threatened to close the Coal Grove terminal, orsaid that it would close on FridayCarl Rowe did not testifyOn balance, I conclude that the General Counsel hasmet his burden of proving by a preponderance of theevidence that Respondent, through its agents on thethree occasions alleged, bypassed the Union and dealt di-rectlywith members of the bargaining unit concerningwages and other terms and conditions of employment,specifically the Respondent's financial condition, and itsneed for wage and benefit concessions by the employeesBypassing of the Union and dealing directly with its em-ployees on such issues is a clear violation by Respondentof Section 8(a)(5) and (1) of the ActIfind the testimony of Paul Bonnette and BoyceMeeks to be credible and unrebutted J Robert Ford saidof the conversation about which Bonnette testified, onlythat he did not recall such a meeting or conversationThe primary purpose of J Robert Ford's proposals tothe Union throughout the lengthy period during whichbargaining took place in 1982 and 1983 was to gain wageand benefit concession from his employees, because,Ford contended, his company was losing money and wasnot competitive Particularly after the tank truck indus-try employers' collective attempt in early 1983 at agree-ment with the Union collapsed, Ford intensified his ef-forts to gain individual concessions for his Company, andhis June proposals to the Union, as well as his discus-sionswith the Union about that time, centered on hisdesire for wage and benefit reductions The remarks at-tributed to him by Bonnette, in the timeframe alleged,are entirely consistent with Ford's overall position thatRespondent needed wage and benefit concessions to becompletitiveThese circumstances, together with the de-meanor of the witnesses while testifying and their respec-tivemotives for telling the truth or not telling the truth,are sufficient to convince me that the conversation de-scribed by Bonnette did take place In that regard I findthe testimony of Bonnette that the conversation did takeplace to be more believable than Ford's disclaimer thathe does not recall such a conversation with Bonnette. Ifurther find that Bonnette's unrebutted and uncontrovert-ed testimony concerning his conversation with CarlRowe is sufficient to sustain a finding that the conversa-tion took place, as allegedItisundisputed from the testimony of Bonnette,Meeks, and Jenny Ford that a conversation touching onthe subject of Respondent's financial condition did takeplace, and during that conversation, Jenny, Ford madethepoint thatRespondentwas losing a substantialamount of money What is disputed is who initiated theconversation, and whether Jenny Ford said that Re-spondent intended to close either the Coal Grove orMarietta terminals, or bothIfind, in this regard, that the testimony of Bonnetteand Meeks is more believable than that of Jenny FordThis conclusion is buttressed by my observation of thedemeanor of the witnesses while testifying, which causedme to conclude that Bonnette and Meeks testified in astraightforward manner, giving no indication of any at-tempt at obfuscation or concealment, while Jenny Fordappeared to be attempting to choose her words carefullyand to be less candid Further, Bonnette and Meeks havelittle apparent motive to falsify their testimony, as theyhave nothing personal at stake resting on the outcome ofthis aspect of the case, while, as an officer of the Re-spondent, and the wife of the president and an owner ofthe Company, Jenny Ford has considerable personal in-terest in the outcome of this and all other issues involvedin this caseThe statements attributed to Jenny Ford, moreover,are consistent with the actual course of events in July,when Respondent did, in fact, close both its Marietta andCoalGrove terminals.Finally,whileBonnette andMeeks no doubt were concerned over the future of theiremployment, they had no authority to bargain on behalfof the Union, nor, so far as the record shows, were theyactingwith the knowledge or acquiescence of theirfellow employees, and there is no indication that theydid anything to follow up on the conversation whichthey had with Jenny Ford It was the Respondent's clearplan, on the other hand, to put pressure on the Union tomake concessions, and one possible method in which thatmight be accomplished would be to alarm the employ-ees, by giving them frightening financial information andgloomy predictions, in an effort to get them to pressurethe Union to make concessionsConsidering all of these factors, I credit the testimonyof Paul Bonnette and,Boyce Meeks over that of JennyFord, and I find that, as alleged, she made the statementsattributed to her.CONCLUSIONS OF LAWIFord Brothers, Inc , the Respondent, is an employerengaged in commerce with in the meaning of Section2(2), (6), and (7) of the Act '2The Ohio Conference of Teamsters, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO andTeamsters Local Unions No. 114, 159, 413, and 637, af-filiatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America arelabor organizations within the meaning of Section 2(5) ofthe Act3At all times material, Local Teamsters Unions Nos159, 114, 413, and 637, were the exclusive bargainingrepresentative for purposes of collective bargaining,within the meaning of Section 9(b) of the Act, of all Re-spondent's employees, including truckdrivers and me-chanics, but excluding all office clerical employees, andall professionsal employees guards and supervisors as de-fined in the Act, employed by Respondent, respectively,at its Coal Grove, Cincinnati, Columbus, and Marietta,Ohio facilities4On or about 25 July 1983, the Ohio Conference ofTeamsters, through its representative, RobertMoody,communicated to Respondent unconditional offers toreturn to their former positions of employment on behalfof Respondent's employees at its Coal Grove and Mariet-ta,Ohio facilities,who were represented by the Union,and were then engaged in an economic strike against theRespondent. 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD5By failing and refusing to immediataely reinstate theemployees described in paragraph 4, above on their un-conditional offer to return to work to their former posi-tions, or substantially equivalent positions if those posi-tions were no longer available for legitimate and substan-tialbusiness reasons,Respondent committed an unfairlabor practice, in violation of Section 8(a)(1) and (3) ofthe Act6By failing to notify the Ohio Conference of Team-sters or Local Union No 413 of its decision to transfertoanother employer work previously performed bymembers of Local Union No. 413 at Respondent's Co-lumbus, Ohio facility, and by failing to afford the Unionan opportunity to bargain over the decision and its ef-fects,Respondent committed an unfair labor practice, inviolation of 8(a)(1) and (5) of the Act.7By failing to notify the Ohio Conference of Team-sters or Local Unions No 159 and 637 of its decision toclose its facilities at Coal Grove and Marietta,- Ohio, andrelocate elsewhere the operations formerly performed bybargaining unit members at those facilities, and by failingto afford the Union an opportunity in bargaining overthe decision and its effects, Respondent committed anunfair labor practice, in violation of Section 8(a)(1) and(5) of the Act. -8.Respondent and its alter ego, Ford Maintenance andCleaning Corporation, constitute a single employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act By failing and refusing to bargainwith the Union with respect to rates of pay, wages, bene-fits,and other terms and conditions of employment ofbargaining unit members employed by Ford Maintenanceand Cleaning Corporation after 26 July 1983, and unilat-erally changing rates of pay, wages, benefits, and otherterms and conditions of employment in the absence of agood-faith impasse in negotiations, Respondent violatedand continues to commit unfair labor practices, in viola-tion of Section 8(a)(1) and (5) of the Act9By threatening an employee of its alter ego, FordMaintenance and Cleaning Corporation, on or about 20September 1983, with discharge unless he waived his col-lective-bargaining rights, Respondent, through its agent,Keith Lewis, committed an unfair labor practice, in vio-lation of Section 8(a)(1) of the Act10By threatening, in or about June 1983, to close itsCoal Grove facility if the employees engaged in a strike,Respondent, through its agent Keith Lewis, committedan unfair labor practice, in violation of Section 8(a)(1) ofthe Act11By threatening closure of its Marietta, Ohio facili-ty,on or about 19 July 1983, because the employeeswere engaged in a strike, Respondent, through its agent,CarlHamilton, committed an unfair labor practice, inviolation of Section 8(a)(1) of the Act.12By bypassing the Union and dealing directly withemployees in or about May or June 1983 concerning theneed for concessions by Respondent's drivers, Respond-ent, through its agent J. Robert Ford, committed anunfair labor practice, in violation of Section 8(a)(5) ofthe Act13By bypassing the Union and dealing directly withemployees in or about May or June 1983 by suggestingthat the drivers make concessions so that Respondent'sbusiness could continue to operate, Respondent, throughits agent, Carl Rowe, committed an unfair labor practice,in violation of Section 8(a)(5) of the Act.14.By bypassing the Union and dealing directly withemployees in or about June or July 1983 by informingthem that Respondent was not making any money andcould not afford to keep its Coal Grove, Ohio facilityopen, and would close it, Respondent, through its agent,Jenny Ford, committed an unfair labor practice, in viola-tion of Section 8(a)(5) of the Act15The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that Respondent engaged in unfair laborpractices I find it appropriate to order Respondent tocease and desist thereform and to take certain affirmativeaction to effectuate the policies of the ActRespondent, having engaged in unfair labor practicesinviolation of Section 8(a)(1), (3), and (5) of the Act,shall be ordered to cease and desist from engaging inthese unfair labor practices.Respondent having refused to reinstate on 26 July1983 and afterward its employees at its Marietta andCoal Grove, Ohio facilities, who were engaged in aneconomic strike, none of whom had been permanentlyreplaced, shall be ordered to immediately reinstate allemployees who were engaged in the strike to theirformer positions, or if those positions are no longer avail-able; to substantially equivalent positions, without preju-dice to their seniority or other rights or privileges previ-ously enjoyed, and to make whole such employees forany loss of earnings resulting from its failure to reinstatethem since 26 July 1983, computed in accordance withthe formula stated in F.W Woolworth Co,90 NLRB 289(1950), and with interest in accordance withFlorida SteelCorp.,231 NLRB 651 (1977) See generallyIsis PlumbingCo., 138 NLRB 716 (1962)Respondent, having in 1983 implemented its decisionto transfer work to be performed for its customer, Jet-coat, to F & B Transport, Inc., another employer,which work was previously performed by members ofthe bargaining unit employed at Respondent's Columbus,Ohio facility, without notifying the Union and affordingitan opportunity to bargain concerning the decision anditseffects, shall restore the status quo ante as it existedprior to transfer to F & B Transport, Inc. of any Jetcoatwork previously performed by members of the bargain-ing unit, and shall be made whole any member of thebargaining unit who sustained a loss of wages as a resultof the transfer of work by providing them with backpay,with interest Backpay shall be computed in accordancewith FW.Woolworth Co.,supra,with interest as pre-scribed inFlorida Steel Corp,supra See generallyIsisPlumbing Co,supra.Respondent, having implemented its decision, withoutnotifying the Union and affording it an opportunity tobargain concerning the decision or its effects, to close itsfacilities atMarietta and Coal Grove, Ohio, in July 1983, FORD BROS145and transfer operations previously conducted at those fa-cilities to other facilities in Ohio and West Virginia, shallreopen its Marietta and Coal Grove, Ohio facilities, andtransfer back to those facilities any of the work trans-ferred elsewhere 116 Respondent shall offer to those em-ployees whose positions were eliminated by closure ofthe Marietta and Coal Grove, Ohio facilities, and transferof operations elsewhere in Ohio and West Virginina, orwhose positions were otherwise adversely affected, im-mediate and full reinstatement to their former positions,or, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor any other rights or privileges previously enjoyed, andmake those employees whole by providing them withbackpay, including all benefits, for the period from thedate the facilities were closed, or 26 July 1983, for theseemployeeswho participated in an economic strikeagainst Respondent between 18 and 26 July 1983, to thedate of the offer of reinstatement to positions at the re-opened Marietta and Coal Grove, Ohio facilities, with in-116 IfRespondent has already reopened the facilties and transferredback all work, it shall be necessary for Respondent to comply only withthe reinstatement and backpay provisions of this section of the remedyterest.Backpay shall be computed i accordance withF W. Woolworth Co.,supra with interest as prescribed inFlorida Steel Corp.,supraSee generallyIsisPlumbingCo., supraRespondent, having in or about July or August 1983unilaterally implemented wage rates and other terms andconditions of employment effecting its alter ego, FordMaintenance and Cleaning Corporation, without bargain-ingwith the Union and in the absence of a genuinegood-faith impasse, shall restore the status quo ante, as itexistedprior to its unilateral implementation of anychanges in wage rates and other terms and conditions ofemployment, and shall make any employee of FordMaintenance and Cleaning Corporation adversely affect-ed by the wages and other terms and conditions of em-ployment unilaterally implemented by Respondent wholefor any such loss of earnings or benefits which they sus-tained, by providing them with backpay, including allbenefits,with interest. Backpay shall be computed in ac-cordance with F.W. Woolworth Co,with interest as pro-scribed inFlorida Steel Corp.,supra. See generallyIsisPlumbing Co.,supra.[Recommended Order omitted from publication.]